EXHIBIT 10.19
SERVICES AGREEMENT
     This Services Agreement (this “Agreement”) is made and entered into as of
June 12, 2008 (the “Effective Date”), by and between Yahoo! Inc., a Delaware
corporation (“Yahoo! Inc.”), and Google Inc., a Delaware corporation (“Google
Inc.”). Yahoo! Inc. and Google Inc. are each a “Party” and are together referred
to as the “Parties.”
RECITALS
     WHEREAS, Google operates web sites and provides certain monetization
services to companies that publish and provide web sites and other interactive
services;
     WHEREAS, Yahoo! operates web sites and applications on its own behalf and
on behalf of third-parties, all on a variety of platforms throughout the world;
and
     WHEREAS, Yahoo! desires to obtain the right to utilize Google’s
monetization services in connection with certain web sites and Google desires to
make these services available to Yahoo!.
     NOW, THEREFORE, in consideration of the promises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties hereto,
intending to be legally bound, agree as follows:
AGREEMENT
1. DEFINITIONS
     1.1 “Ad Attributes” are those attributes of an AFS Ad that [*]. Unless
otherwise agreed to by Google, these attributes are [*].
     1.2 [*].
     1.3 [*].
     1.4 [*].
     1.5 “Additional Reporting Tools” has the meaning given in Section 6.4.1
(Reporting Received by Yahoo!).
     1.6 [*].
     1.7 [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



     1.8 “Ads” or “Advertising Results” means advertisements, including all of
the content in, or delivered with, such advertisements for display to End Users,
provided by Google to Yahoo! through the Services under this Agreement.
     1.9 “AFC Ads” means the advertisements, including all of the content in, or
delivered with, such advertisements for display to End Users, provided by Google
to Yahoo! through the AFC Service under this Agreement.
     1.10 “AFC Protocol” means the protocol provided by Google to Yahoo! for
accessing the AFC Services, as such protocol may be updated by Google from time
to time.
     1.11 “AFC Request” means a request sent to Google by Yahoo! for
advertisements from Google’s AFC Service.
     1.12 “AFC Results Set” means the set of AFC Ads transmitted by Google to
Yahoo! in response to an AFC Request.
     1.13 “AFC Service” means Google’s AdSense for Content service or any
successor service thereto, [*].
     1.14 “Affiliate” means, with respect to a Party, any entity that, at a
given time during the Term, directly or indirectly controls, is controlled by or
is under common control with, such Party, provided that, in no event shall an
entity be considered to be an Affiliate of Yahoo! under this Agreement if the
Specified Party identified in Section 1.89(b) is or becomes the beneficial owner
of securities representing more than 15% of the total voting power represented
by that entity’s then outstanding voting securities. For the purposes of this
Section 1.14, an entity will be deemed to “control” another entity when it,
directly or indirectly, holds securities of such entity representing more than
50% of the combined voting power of the entity’s then outstanding securities
entitled to vote generally in the election of directors.
     1.15 “AFS Ads” means the advertisements, including all of the content in,
or delivered with, such advertisements for display to End Users, provided by
Google to Yahoo! through the AFS Service under this Agreement.
     1.16 “AFS Client Application” means a Client Application that accesses the
AFS Services.
     1.17 “AFS Protocol” means the protocol provided by Google to Yahoo! for
accessing the AFS Services, as such protocol may be updated by Google from time
to time.
     1.18 “AFS Query” means a query sent to Google by Yahoo! for advertisements
from Google’s AFS Service.
     1.19 “AFS Results Set” means the set of AFS Ads transmitted by Google to
Yahoo! in response to an AFS Query.
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     1.20 “AFS Service” means Google’s AdSense for Search service or any
successor service thereto, [*].
     1.21 [*].
     1.22 “Base Revenues” means Gross Revenues from all Yahoo! Properties [*].
     1.23 “Beta Feature” means those features of the Services that are
identified by Google as (a) beta or (b) unsupported in Google’s then-current
Documentation.
     1.24 “Brand Features” means the trade names, trademarks, service marks,
logos, domain names, and trade dress of each Party.
     1.25 “Business Day” means Monday through Friday, except for United States
federal holidays.
     1.26 [*].
     1.27 “Channel ID” means a unique alphanumeric code or other designation or
identifier that is provided to Yahoo! by Google to be used by Yahoo! as a
Channel ID in accordance with the Documentation.
     1.28 “CIC Agreement” has the meaning given in Section 13.4.1.
     1.29 “CIC Termination Period” has the meaning given in Section 13.4.1.
     1.30 “Client Application” means any application, plug-in, or other
executable code that runs as a computer program on a user’s computer; examples
of Client Applications include those that provide instant messaging, chat,
email, data, file viewing, media playing, file sharing, games, internet
navigation, search and other services. For the avoidance of doubt, “Client
Application” does not include functionality to the extent incorporated into a
web site such as instant messaging, chat, email, media-playing, gaming, search
and other functionality so long as such application typically loads with the
rest of the page and only persists while the web page is open in the user’s
browser, excluding elements of the page stored in the browser’s cache.
     1.31 “Client ID” means a unique alphanumeric code or other designation or
identifier that is provided to Yahoo! by Google to be used by Yahoo! as a Client
ID in accordance with the Documentation.
     1.32 [*].
     1.33 “Comparable Ads” means advertisements which are substantially similar
to those provided in connection with the Services.
     1.34 “Confidential Information” has the meaning given in Section 14.1
(Confidentiality).
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.35 “CPM” means revenue per thousand queries.
     1.36 [*].
     1.37 [*].
     1.38 [*].
     1.39 [*].
     1.40 [*].
     1.41 “Data” has the meaning given in Section 6.1 (Terminology).
     1.42 “Destination Page” means the web page impression that is displayed
when an End User clicks on an Advertising Result.
     1.43 “Disclosing Party” has the meaning given in Section 14.1
(Confidentiality).
     1.44 “Documentation” means all manuals, training materials, guides,
specifications, and other similar materials that are related to the Services and
that are made generally available by Google to Google Partners.
     1.45 “End Users” means individual, human end users who visit or use a
Property or AFS Client Application.
     1.46 [*].
     1.47 “Fraudulent Act” has the meaning given in Section 2.21.1(j).
     1.48 [*].
     1.49 “Google” means Google Inc., together with all Affiliates that Google
delegates its performance to, or exercise its rights through, under this
Agreement (for so long as such entities remain Affiliates of Google).
     1.50 “Google Administration Console” means Google’s online advertising
reporting tool for the Services currently located at http://console.Google.com,
or such other URL as may be updated by Google from time to time.
     1.51 “Google Materials” means the [*].
     1.52 “Google Partner” means a third-party that has entered into an
arrangement or agreement with Google to receive the AFS Services and/or AFC
Services (excluding Google’s online, self-service program).
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.53 “Google Property” means any web site that is controlled and operated
by Google during the Term.
     1.54 “Google Protocols” means the AFS Protocol and the AFC Protocol.
     1.55 [*].
     1.56 “Governmental Authority” means any government, governmental authority,
court, governmental tribunal, governmental agency, governmental bureau or other
governmental regulatory, administrative or judicial agency, governmental
commission or organization, and any subdivision, branch or department of any of
the foregoing.
     1.57 “Gross Revenues” means all revenues that are recognized (in accordance
with U.S. GAAP) by Google from the display of Ads on the Properties during the
Term in accordance with the requirements of this Agreement. For the avoidance of
doubt, such revenues include [*]. Google will recognize all revenues in
connection with Ads in the calendar month during which the Ads are displayed.
[*].
     1.58 “Initial Platform” means the World Wide Web, excluding [*].
     1.59 “Intellectual Property Rights” means any and all rights existing from
time to time under patent law, copyright law, moral rights law, trade secret
law, trademark law, whether registered or unregistered, and any and all other
similar proprietary rights, as well as any and all applications, renewals,
extensions, divisionals, continuations, restorations and re-instatements
thereof, now or hereafter in force and effect worldwide.
     1.60 “Laws” means any federal, state, provincial, county, municipal or
other local laws, rules, regulations, ordinances or judicial decisions enacted
or issued by a court or other Governmental Authority of any country, state,
province, county, city or other municipality.
     1.61 “Link Units” means text provided by Google to Yahoo! through Google’s
AFC Service.
     1.62 [*].
     1.63 [*].
     1.64 [*].
     1.65 [*].
     1.66 [*].
     1.67 [*].
     1.68 “Officer” means, with respect to Yahoo!, an executive officer,
corporate officer or operation officer as described in Yahoo!’s then most recent
annual report, and with respect to
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

5



--------------------------------------------------------------------------------



 



Google, a member of its Executive Management Group as described on the
Google.com web site or such other equivalent group if no longer designated on
the Google.com web site.
     1.69 [*].
     1.70 “Organic Balance” means that [*].
     1.71 “Organic Threshold” means (a) [*]% (from the first day of the first
month following the Effective Date (“Initial Organic Threshold Date”) through
the day prior to the third anniversary of the Initial Organic Threshold Date),
(b) [*]% (from the third anniversary of the Initial Organic Threshold Date
through the day prior to the seventh anniversary of the Initial Organic
Threshold Date), or (c) [*]% (from the eighth anniversary of the Initial Organic
Threshold Date through the end of the Term), of Base Revenues.
     1.72 “Parked Domains” means domains that are (a) under-developed,
(b) primarily used to serve advertisements and (c) commonly referred to as
parked domains.
     1.73 [*].
     1.74 [*].
     1.75 [*].
     1.76 “Property” means a Yahoo! Property or a Yahoo! Partner Property.
     1.77 “Prospective Yahoo! Partner Property” means a web site that, as of the
Effective Date, (a) is controlled and owned by a Yahoo! Partner or its Affiliate
subject to Section 2.4.4; (b) is entitled to display Comparable Ads from Yahoo!
under an agreement between Yahoo! and the Yahoo! Partner; and (c) is listed as a
Prospective Yahoo! Partner Property in Exhibit C. Prospective Yahoo! Partner
Properties do not include web sites from Yahoo!’s online, self-service programs
(e.g., “YPNO”).
     1.78 “Quality Adjustments” has the meaning given in Section 2.15 (Quality
Adjustments).
     1.79 “Query” means an AFS Query or AFC Request.
     1.80 “Receiving Party” has the meaning given in Section 14.1
(Confidentiality).
     1.81 “Reporting Tools” means the Google Administration Console and the
Additional Reporting Tools.
     1.82 “Results Page” means a web page on which Advertising Results are
displayed.
     1.83 “Results Set” means an AFC Results Set or an AFS Results Set.
     1.84 “RPM” means Gross Revenues per 1,000 Queries.
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

6



--------------------------------------------------------------------------------



 



     1.85 “Services” means the AFS Services and the AFC Services provided by or
on behalf of Google to Yahoo! pursuant to this Agreement.
     1.86 [*].
     1.87 “SLA” means the Service Level Agreement attached as Exhibit D.
     1.88 “Slot” means the position of an Ad in an AFS Results Set.
     1.89 “Specified Parties” means (a) News Corporation (it being understood
that News Corporation will be deemed to beneficially own any securities
beneficially owned by its direct or indirect subsidiaries and Affiliates) and
its direct or indirect subsidiaries and Affiliates and Time Warner Inc. (it
being understood that Time Warner Inc. will be deemed to beneficially own any
securities beneficially owned by its direct or indirect subsidiaries and
Affiliates) and its direct or indirect subsidiaries and Affiliates and
(b) Microsoft Corporation (it being understood that Microsoft Corporation will
be deemed to beneficially own any securities beneficially owned by its direct or
indirect subsidiaries and Affiliates) and its direct or indirect subsidiaries
and Affiliates. If any of the foregoing entities’ (in either clause (a) or
clause (b) above) divisions, business lines or units that, individually,
generate annual gross revenues from Internet advertising or the provision of
services on the Internet in excess of $500 million ever subsequently becomes
part of or affiliated with another “person” as a result of such other person
becoming a “beneficial owner” (as such term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) directly or indirectly of a
majority interest in such division, business line or unit, then such person and
its direct and indirect subsidiaries and Affiliates shall also be deemed to be a
Specified Party for so long as such person beneficially owns directly or
indirectly such controlling interest (it being understood that such person will
be deemed to beneficially own any securities beneficially owned by its direct or
indirect subsidiaries and Affiliates). As used in this definition, person means
a natural person, company, partnership or other legal entity and all persons, if
any, acting in concert with such person for purposes of the beneficial ownership
described herein.
     1.90 “Supported Features” means features or functionality of the Services
that are not Beta Features.
     1.91 “Term” has the meaning given in Section 13.1 (Term).
     1.92 “Territory” means the U.S. and Canada.
     1.93 [*].
     1.94 [*].
     1.95 [*].
     1.96 “Valid IP Addresses” means those Internet protocol addresses provided
by Yahoo! and approved by Google prior to implementation of the applicable
Services. The list of
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

7



--------------------------------------------------------------------------------



 



Valid IP Addresses may be modified by Yahoo! upon [*] hours notice to Google via
the Google Administration Console.
     1.97 “Yahoo!” means Yahoo! Inc. together with all Affiliates that Yahoo!
delegates its performance to, or exercises its rights through under this
Agreement (for so long as such entities remain Affiliates of Yahoo!).
     1.98 “Yahoo! Acquired Property” means a web site in the Territory acquired
by Yahoo! during the Term and added to this Agreement pursuant to written notice
from Yahoo! to Google. [*]. For the avoidance of doubt, rebranding or
relaunching a Yahoo! Acquired Property does not make it a Yahoo! New Property.
     1.99 “Yahoo! New Property” means a web site owned by Yahoo! and developed
and launched by or on behalf of Yahoo! during the Term.
     1.100 “Yahoo! Partner” means a third-party (other than the entities
included in subsection (b) of Section 1.89, unless otherwise agreed to by
Google) that has entered into an agreement with Yahoo! prior to the Effective
Date for the provision of Comparable Ads and that is listed in Exhibit C.
     1.101 “Yahoo! Partner Future Property” means a web site (a) acquired by a
Yahoo! Partner during the Term or (b) developed and launched by or on behalf of
such Yahoo! Partner during the Term.
     1.102 “Yahoo! Partner Property” means any Prospective Yahoo! Partner
Property and Yahoo! Partner Future Property that is approved by Google in
writing in accordance with Section 2.4 (Yahoo! Partner Properties) and otherwise
complies with the terms of Exhibit B.
     1.103 “Yahoo! Pre-Existing Property” means a web site located at a URL
listed in Exhibit E.
     1.104 “Yahoo! Property” means a Yahoo! Pre-Existing Property, a Yahoo! New
Property or a Yahoo! Acquired Property.
     1.105 “YAP Gross Revenues” means Gross Revenues from Yahoo! Acquired
Properties excluding [*].
2. GOOGLE SERVICES
     2.1 AFS Services.
          2.1.1 Scope of AFS Services. During the Term and subject to the terms
and conditions of this Agreement, Google will provide Yahoo! with AFS Ads
through its AFS Service for display on the Properties on the Initial Platforms
in the Territory (regardless of where End Users are located).
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

8



--------------------------------------------------------------------------------



 



          2.1.2 Implementation of AFS Services. Unless (and then only to the
extent) otherwise agreed to by Google in writing, if Yahoo! implements AFS
Services, Yahoo! will implement them in a manner that: (a) conforms to Google’s
brand treatment guidelines for AFS Services in Exhibit F (provided that (i) upon
Google’s prior written consent, Yahoo! may, but will not be required to, include
Google Brand Features in implementing the AFS Services on the Properties; (ii)
[*]; and (iv) to the extent of any conflict between the brand treatment
guidelines and this Agreement, this Agreement will control); and (b) otherwise
complies with the technical requirements for implementation provided by Google
from time to time, including those instructions contained in the Documentation
pertaining to the AFS Protocol. Exhibit G contains representative screenshots
depicting the appearance of the AFS Service on a Yahoo! Property. [*].
          2.1.3 AFS Queries. Unless (and then only to the extent) otherwise
approved by Google in writing: (a) AFS Queries sent to Google for processing
under the AFS Service may be initiated only by (i) End Users entering text into
search boxes on the Properties and AFS Client Applications as provided herein,
or (ii) [*]; and (b) AFS Queries that are generated on the Properties and AFS
Client Applications and sent by Yahoo! to Google for processing under the AFS
Service in accordance with Google’s technical requirements, will be sent by
Yahoo! to Google without editing, truncating, appending terms to or otherwise
modifying the AFS Queries either individually or in the aggregate.
Notwithstanding anything to the contrary in the Agreement, Google will have no
obligation to process AFS Queries that are not sent in compliance with the
requirements of this Agreement.
          2.1.4 [*].
     (a) [*].
     (b) Client IDs. Yahoo! must assign a separate Client ID to each category of
[*].
     (c) [*].
          2.1.5 Operation of AFS Services. Yahoo! will ensure that each AFS
Query will: (a) be from a range of Valid IP Addresses approved by Google for the
AFS Services; (b) contain a Client ID for the AFS Services approved by Google;
(c) [*]; and (d) request no fewer than [*] AFS Ads. Upon Google’s receipt of an
AFS Query as described above, Google will transmit an AFS Results Set, if
available, via Google’s network interface in accordance with the AFS Protocol.
Google will include in each AFS Results Set, either (x) the number of AFS Ads
requested by Yahoo! to the extent available (which AFS Ads will be related to
the AFS Query) or (y) if no such AFS Ads are available, a response that
indicates that no AFS Ads are available.
          2.1.6 Client Applications. Yahoo! may provide Google with a list of
AFS Client Applications within [*] days of the Effective Date. This list may be
updated from time to time by Yahoo! upon written notice to Google. Each AFS
Client Application will be allowed to send AFS Queries to resolve to Results
Pages on the Properties, subject to the following requirements: (a) Yahoo! and
each AFS Client Application must comply with Google’s Client
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

9



--------------------------------------------------------------------------------



 



Application Guidelines, the current form of which is attached as Exhibit H
(“Application Guidelines”), as updated by Google from time to time; (b) Yahoo!
is responsible for ensuring that each AFS Client Application complies with the
Application Guidelines; and (c) Yahoo! must have the ability to enforce the
requirements of the Application Guidelines with respect to each AFS Client
Application. Yahoo! will promptly notify Google in writing when Yahoo! becomes
aware of any breach of a requirement of the Application Guidelines by Yahoo! or
a Partner.
          2.1.7 [*].
     (a) [*].
     (1) [*].
     (2) [*].
     (b) [*].
     (c) [*].
     (d) [*].
     (e) [*].
     (f) [*].
     (g) [*].
     2.2 AFC Services.
          2.2.1 Scope of AdSense for Content Services. During the Term and
subject to the terms and conditions of this Agreement, Google will provide
Yahoo! with AFC Ads and Link Units through its AFC Service for the Properties on
the Initial Platforms in the Territory (regardless of where End Users are
located). AFC Ads may not appear on search results pages (other than search
results pages on which AFS Ads are not permitted to be served under this
Agreement); registration pages (i.e., pages whose primary purpose is to enable
users to provide or review registration information), “thank you” pages, error
pages, e-mail pages or chat pages, or pages without a substantial purpose other
than displaying advertising. Notwithstanding the foregoing prohibition, the
Parties shall discuss in good faith (taking into account privacy concerns)
allowing Yahoo! to implement the AFC Service on Yahoo!’s [*] within a reasonable
period of time. AFC Ads also may not appear on pages that contain the following
types of content: pornographic, obscene or excessively profane content or
content intended to advocate or advance computer hacking or cracking, gambling,
activity that violates applicable Laws of the geographic region in which the
applicable Property is located or primarily directed, drug paraphernalia, hate,
violence or racial or ethnic intolerance; provided that Yahoo! will not be in
breach of the foregoing prohibition if such content is news-related or is
user-generated (in which event Yahoo! will use commercially reasonable efforts
to remove AFC Ads from such pages or remove such content promptly). Google may
update the preceding list of prohibited types of
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

10



--------------------------------------------------------------------------------



 



content on [*] days prior written notice to Yahoo! from time to time during the
Term pursuant to Section 2.19 (Guidelines and Updates).
          2.2.2 Implementation of AFC Services. Unless (and then only to the
extent) otherwise agreed to by Google in writing, if Yahoo! implements AFC
Services, Yahoo! will implement them in a manner that: (a) conforms to Google’s
brand treatment guidelines for AFC Services in Exhibit I (provided that (i) upon
Google’s prior written consent, Yahoo! may, but will not be required to, include
Google Brand Features in implementing the AFC Services on the Properties;
(ii) the [*]; and (iii) to the extent of any conflict between the brand
treatment guidelines and this Agreement, this Agreement will control); and
(b) otherwise complies with the technical requirements provided by Google from
time to time, including those instructions contained in the Documentation
pertaining to the AFC Protocol. Exhibit J contains representative screenshots
depicting the appearance of the AFC Service on a Yahoo! Property. [*].
          2.2.3 Client-Side Implementation. Yahoo! will ensure that each AFC
Request will contain an AFC Client ID. Upon Google’s receipt of an AFC Request,
Google will transmit, via Google’s network interface and in accordance with the
AFC Protocol an AFC Results Set containing (a) the number of AFC Ads requested
by Yahoo! to the extent available (which AFC Ads will be related to the web page
on which such AFC Ad is displayed or related to relevant targeting criteria), or
(b) if no AFC Ads are available, a response that indicates that no such AFC Ads
are available. At Yahoo!’s request, the Parties will discuss in good faith
implementing a solution within a reasonable period of time [*]. Notwithstanding
anything to the contrary in the Agreement, Google will have no obligation to
process AFC Requests that are not sent in compliance with the requirements of
this Agreement.
          2.2.4 Link Units. If Yahoo! elects to implement Link Units, Yahoo!
understands and agrees that in no event will End User clicks on Link Units, or
the display of a Link Unit on a Property, in and of itself, qualify as a click
on an Ad, or an impression, as the case may be, for purposes of determining
Google’s payment or other obligations under this Agreement (unless Google
generates Gross Revenues in connection therewith). For the avoidance of doubt,
Yahoo! is not obligated to implement Link Units on any Property and may use its
own solution so long as such solution is compliant with Section 2.8 (Queries
Generally).
     2.3 [*].
     2.4 Yahoo! Partner Properties.
          2.4.1 Yahoo! must provide Google with the complete list of Prospective
Yahoo! Partner Properties of Yahoo! Partners that meet the definition of a
Yahoo! Partner no later than 30 days after the launch of either of the Services
on the first Property under this Agreement other than for testing purposes and
such list may be provided to Google in increments between the Effective Date and
the end of such time period. Google will conduct a review of each Prospective
Yahoo! Partner Property listed in Exhibit C as soon as reasonable but in no
event later than [*] days following the date that each such Prospective Yahoo!
Partner Property is added to Exhibit C. All Prospective Yahoo! Partner
Properties that comply with the then-current [*] will be approved and become
Yahoo! Partner Properties. If Google in good faith determines that a Prospective
Yahoo! Partner Property subject to review does not meet the then-current [*],
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

11



--------------------------------------------------------------------------------



 



Google will promptly notify Yahoo! of Google’s determination and the Yahoo!
Partner will have [*] days from Google’s notice to Yahoo! to comply with the
then-current [*]; Google shall, if commercially reasonable, provide information
to Yahoo! regarding such non-compliance so that Yahoo! may assist the Yahoo!
Partner to comply with the [*] with respect to such web site. For avoidance of
doubt, the process described in this Section 2.4 shall be the only method by
which any web site may become a Yahoo! Partner Property, unless otherwise agreed
by the Parties in writing.
          2.4.2 After the Effective Date, Yahoo! may notify Google of its
request to add a new Yahoo! Partner Future Property to this Agreement. Within
[*] days of Yahoo!’s request, Google will notify Yahoo! whether it has approved
Yahoo!’s request to add the Yahoo! Partner Future Property to this Agreement.
          2.4.3 For a minimum of [*] months following the rejection by Google of
any Prospective Yahoo! Partner Property or Yahoo! Partner Future Property
pursuant to Section 2.4.1 or 2.4.2, [*]. If, during the [*]-month period
described in this Section, Google becomes aware that [*].
          2.4.4 If a web site listed in Exhibit C is, as of the Effective Date,
subject to an agreement between Yahoo! and a Yahoo! Partner for the provision of
Comparable Ads, but is not more than [*]% owned by the Yahoo! Partner or an
Affiliate of such Yahoo! Partner, Yahoo! may display Advertising Results on such
web site if, prior to such display but in no event later than [*] days after the
inclusion of such web site in Exhibit C, [*].
     2.5 Client IDs and Channel IDs. Google will provide Yahoo! with the number
of Client IDs and Channel IDs as reasonably requested by [*]. The Parties will
[*] Yahoo!’s implementation of Client IDs and Channel IDs, taking into account
[*]. At a minimum, Google will provide at least [*] Client ID for each [*] and
[*] Client ID for each [*], unless [*].
     2.6 Yahoo! Ad Delivery Platforms. Google acknowledges that Yahoo! may
utilize Yahoo!’s ad delivery platforms, including Yahoo!’s Right Media Exchange
or any successor thereto, to transmit Queries and receive Results Sets so long
as the use is in compliance with the terms of the Agreement.
     2.7 Launch of Services. At least [*] days prior to the initial launch of
the Services, Yahoo! will provide Google with the projected launch date for each
Property that will initially access the Services together with an aggregate
estimated ramp up of Query volumes and the expected region or regions from which
the Queries will be sent. For subsequent Properties, Yahoo! will provide Google
with [*] days prior written notice of its intent to launch the Services on each
Property together with an aggregate estimated potential ramp up of Query volumes
and the expected region or regions from which the Queries will be sent. If
Google reasonably believes that it will have insufficient capacity and/or
resources to meet Yahoo!’s projected Query volumes and/or launch schedule, the
Parties will agree, acting reasonably, upon revised launch dates, which launch
dates will be as soon as commercially reasonable. Yahoo! will not launch a
Service on any Property until Google’s technical personnel provide written
approval of Yahoo!’s implementation of the Service on that Property, which shall
not be unreasonably withheld or delayed.
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

12



--------------------------------------------------------------------------------



 



     2.8 Queries Generally. Notwithstanding anything to the contrary contained
in the Agreement, Yahoo! may choose to send Queries to Google in its sole
discretion. Yahoo! is not obligated to send any Query from any Property, nor is
Yahoo! obligated to send any minimum number of Queries. The Parties acknowledge
and agree that Yahoo! may elect, in connection with any AFC Request, to
(a) provide Google with [*] or (b) utilize [*]. For the avoidance of doubt,
Google may, and the foregoing will in no event limit Google’s ability to, change
or require changes to the [*] described in (a) and (b) above so long as Google
does not [*].
     2.9 Display of Advertising Results. Yahoo! must display in each instance,
the entire Results Set requested by Yahoo! and delivered by Google that
corresponds to the Query on the applicable Property in the manner contemplated
by this Agreement, without editing, filtering (except as expressly permitted in
Section 2.11 (Filters and Blocking)), reordering, adding content to, truncating
or modifying the content (but not the format, except in the case of
pre-formatted display Ads or iFrames) of the Advertising Results. Google will
provide all content in the Ad for display to End Users that it [*]. Subject to
the terms of the Agreement, Yahoo! may implement the Services on the Properties
in its sole discretion, including with respect to the placement and location of
Ads, the number of Ads requested and the formatting of Ads (e.g., font size,
headings and other formatting variables).
     2.10 Labeling, Branding and Attribution. Yahoo! must unambiguously mark
each Ad, or each cluster or grouping of Ads, as “Sponsor(ed) Link(s),”
“Sponsor(ed) Result(s),” “Sponsor(ed) Site(s),” “Advertiser(s),” “Advertiser
Link(s),” “Advertisement(s),” or similar designations in native languages other
than English, unless mutually agreed by Yahoo! and Google, which shall not be
unreasonably withheld or delayed. In any event, the AFS Ads must be labeled in a
manner as to sufficiently distinguish them from other non-monetized search
results.
     2.11 Filters and Blocking.
          2.11.1 Filtering. Google will notify Yahoo! of [*]. Yahoo! may
implement the filtering capabilities on any Property upon written notice to
Google (which may be given by email) and Google will use commercially reasonable
efforts to implement the filters in accordance with their specifications. Yahoo!
may implement filtering [*]. Yahoo! may change the level of filtering selected
upon notice to Google (which may be given by email) and Google will use
commercially reasonable efforts to adjust the filtering in accordance with and
as soon as practicable following Yahoo!’s request. Notwithstanding anything to
the contrary, if Yahoo! elects to enable any filter(s), Yahoo! expressly
acknowledges and agrees that (a) it is Yahoo!’s responsibility to enable the
filter(s) in accordance with any instructions provided by Google, and (b) Google
does not represent, warrant or covenant that all results will be limited to
results elected by enabling the filter(s). For example, but without limiting the
foregoing, if Yahoo! elects to enable AdSafe, Google does not represent, warrant
or covenant that all objectionable advertisements will be prevented. [*].
          2.11.2 Blocking of URLs and Keywords. Google will use commercially
reasonable efforts to exclude from Ads served under this Agreement (by Client
ID): (a) Ads that contain the display URLs in Exhibit K and (b) Ads that contain
keywords in Exhibit L. Yahoo! may update Exhibit K and Exhibit L, no more than
once every [*] days, unless Yahoo! notifies Google of [*] circumstances ([*]),
in which case Google will [*] update Exhibit K and Exhibit L.
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

13



--------------------------------------------------------------------------------



 



Google will implement the update within [*] Business Days of Google’s receipt of
Yahoo!’s request. The number of URLs in Exhibit K and number of keywords in
Exhibit L will be subject to Google’s technical and/or architectural limitations
as applied to [*]. Notwithstanding anything to the contrary, Yahoo! acknowledges
and agrees that Google does not represent, warrant or covenant that no Ads will
contain any of the URLs in Exhibit K or the keywords in Exhibit L. [*].
          2.11.3 Remedies; Removal and [*]. Without limiting Yahoo!’s other
rights and remedies, [*]; (b) Yahoo! receives one or more regulatory inquiries
with respect to an Ad or otherwise reasonably determines that an Ad could expose
Yahoo! or a Yahoo! Partner to a risk of liability or subject to injunctive
relief; or (c) an Ad violates Yahoo!’s advertising policies attached hereto as
Exhibit M, as such policies may be updated from time to time as applied
generally to Yahoo!’s partners; [*]. In the case of (c) above, if Yahoo! does
[*] an Ad based on an updated policy, Yahoo! will use commercially reasonable
efforts to notify Google of such updated policy and the Parties will update
Exhibit M to reflect such updates. [*].
          2.11.4 Notice of Violations. If Yahoo! receives notice which alleges
that the Advertising Results delivered hereunder, (a) violate any applicable
Laws, and/or (b) infringe the copyrights, trademarks, service marks, trade dress
or any other proprietary right of any third-party, Yahoo! will notify Google of
such allegation and Google will handle the notification in accordance with
Google’s then current policies and/or procedures.
     2.12 [*].
     2.13 [*].
     2.14 [*].
          2.14.1 [*].
          2.14.2 [*].
     2.15 Quality Adjustments. If Google employs quality-based price reductions
or “smart pricing” (“Quality Adjustments”) with respect to the Properties it
will (a) use commercially reasonable efforts to cooperate with Yahoo! as Yahoo!
takes action to address the underlying reasons for such Quality Adjustments and
(b) [*].
     2.16 [*].
     2.17 New Features and Functionality.
          2.17.1 New Features. Any new Supported Features relating to
monetization or user experience, will be [*].
          2.17.2 Beta Features. Certain Services may include Beta Features.
Within [*] days of the Effective Date, Google will use commercially reasonable
efforts to [*]. As of the Effective Date, [*] “Google AFS XML Protocol Reference
Revised: May 7, 2008”, the “AFC
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

14



--------------------------------------------------------------------------------



 



JavaScript Protocol Reference dated February 29, 2008”, the “AdSense for Content
HTML Protocol Reference dated February 1, 2008”, “AdSense Addendum — Blocking
Competitors’ Ads dated April 11, 2008”, the “AdSense for Search Protocol
Addendum: Overriding Default Targeting with Geography dated April 11, 2008”, the
“AdSense for Search Protocol Reference dated April 11, 2008”, the “AdSense for
Search: Adsafe Overview dated revised April 10, 2006” or the “WebSearch Ad
Promotion Addendum dated April 11, 2008” [*]. Yahoo! understands and agrees that
(a) Beta Features are provided “as is” and will not subject Yahoo! to any
further obligations and (b) any use of Beta Features will be undertaken solely
at Yahoo!’s own risk. Except as provided in [*], Google reserves the right, in
its sole discretion, to include or cease providing Beta Features as part of any
Services at any time. [*].
     2.18 Non-Exclusive Relationship. This Agreement does not prevent Yahoo!
from (a) implementing on the Properties or any portion thereof (including on
Results Pages) any other advertising, promotion or marketing service or
monetization method, including any that are the same as or substantially similar
in nature to the Services or (b) displaying Comparable Ads. The foregoing
sentence does not relieve Yahoo! from complying with the obligations of this
Agreement with respect to the manner in which the Ads are displayed.
     2.19 Guidelines and Updates. Except to the extent necessary to address the
requirements of this Agreement, the applicable Google brand treatment
guidelines, policies, technical requirements and Documentation will be [*]. To
the extent Yahoo! is not in compliance with Google’s brand treatment guidelines,
policies, technical requirements or Documentation, and without limiting Google’s
other rights and remedies under this Agreement, Google will inform Yahoo! after
Google becomes aware of the non-compliance [*]. Google may update its brand
treatment guidelines, policies, technical requirements and Documentation [*].
     2.20 Test Queries. Google may send a reasonable number of uncompensated
(with respect to both Yahoo! and Google) test queries to the Properties at any
time as needed to verify Yahoo!’s compliance with the requirements of this
Agreement. For avoidance of doubt, (a) Google and Yahoo! will work together to
ensure that the test queries will not have a material impact on Yahoo!’s
infrastructure and (b) the test queries will not be included in reporting sent
to Yahoo!. Yahoo! will use commercially reasonable efforts to provide Google in
a reasonable amount of time the means to ensure that AFS test queries generate
AFS Queries, such that, for AFS Queries, failure of AFS test queries will be
substantially indicative of failures experienced by End Users.
     2.21 Additional Yahoo! Obligations.
          2.21.1 Prohibited Actions. Unless otherwise approved by Google in
writing and provided that the standard of care Yahoo! uses to monitor the
Services is the same standard of care Yahoo! uses to monitor the Yahoo!
Properties, Yahoo! shall not, and Yahoo! shall not authorize, knowingly allow or
knowingly permit any third-party to:
          (a) except as expressly permitted in Section 2.11 (Filtering and
Blocking) and [*], edit, modify, truncate, filter or change the order of the
information contained in any Advertising Results (either individually or
collectively), including, without limitation, by way of interspersing non-Google
advertising within any Results
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

15



--------------------------------------------------------------------------------



 



Set on a Results Page ([*], with no non-Google advertising interspersed among
the Ads [*]);
          (b) frame any Destination Page;
          (c) redirect an End User away from the Destination Page, provide a
version of the Destination Page different from the page an End User would access
by going directly to the Destination Page, intersperse any content between an
Advertising Result and the corresponding Destination Page or implement any click
tracking or other monitoring of Advertising Results, except as otherwise
explicitly permitted in Section 2.21.4 (Permitted Click Tracking);
          (d) display any Advertising Results in pop-up, pop-under, exit
windows, expanding buttons, or animation [*], except as mutually agreed;
          (e) minimize, remove or otherwise inhibit the full and complete
display of any Results Page, including any Advertising Results (other than as a
result of normal web page rendering, [*], or End User interactions with the
Results Page (which may include End Users moving, hiding and unhiding the Ads
using animation)); [*];
          (f) directly or indirectly access, launch or activate the Services
through or from, or otherwise incorporate the Services in, any software
application, web site or other means other than the Properties or AFS Client
Applications, and then only to the extent expressly permitted herein;
          (g) except to the extent expressly permitted herein, transfer, sell,
lease, syndicate, sub-syndicate, lend, or use for co-branding, timesharing,
service bureau or other unauthorized purposes any Services or access thereto
(including, but not limited to Advertising Results, or any part, copy or
derivative thereof);
          (h) enter into any arrangement or agreement under which any
third-party pays Yahoo! fees, Yahoo! pays any third-party fees, or either shares
in any revenue payments or royalties for any Advertising Results [*], (ii) to
the extent expressly permitted in Section 2.4 (Yahoo! Partner Properties), [*];
          (i) directly or indirectly generate Queries, or impressions of or
clicks on Advertising Results, through any automated, deceptive, fraudulent or
other invalid means (including, but not limited to, click spam, robots, macro
programs, and Internet agents);
          (j) encourage or require End Users or any other persons, either with
or without their knowledge, to click on Advertising Results through offering
incentives or any other methods that are manipulative, deceptive, malicious or
fraudulent (each of the foregoing in subsections (i) and (j), a “Fraudulent
Act”);
          (k) implement Ads on Parked Domains or access the AFS Service or AFC
Service on or from the Parked Domains;
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

16



--------------------------------------------------------------------------------



 



          (l) remove, deface, obscure, or alter Google’s copyright notice,
trademarks or other proprietary rights notices affixed to or provided as a part
of any Services, the AFS Protocol, the AFC Protocol none of which will be
displayed to End Users as part of the Services or in any Ad Results, other than
Ad Results for Google’s own products and services that are not otherwise blocked
or filtered as requested by Yahoo!, or any other Google technology (including
software) materials and Documentation, provided that if Google transmits any
such trademark or proprietary rights notice with the Ad Result when Yahoo! has
not agreed to include such trademark or proprietary rights notice, then Yahoo!
may remove such trademark or proprietary rights notice unless the trademark is
directly related to the content in the Ad Result; and
          (m) in any non-transitory manner, store or cache Advertising Results
or any part, copy or derivative thereof; [*].
          2.21.2 Content Restrictions. No Property or AFS Client Application
shall be comprised substantially of (a) pornographic, hate-related or violent
content, or (b) other content that violates or encourages conduct that would
violate (i) any applicable criminal Laws, (ii) any other applicable Laws, or
(iii) any third-party rights in the geographic region in which such Property is
located or primarily directed.
          2.21.3 Unauthorized Use. Yahoo! shall use commercially reasonable
efforts to ensure that there is no use of or access to any Services through
Properties that is not in compliance with the terms of the Agreement or not
otherwise approved by Google, and Yahoo! shall monitor and disable any such
access or use by unauthorized parties (including, but not limited to, spammers
or any third-party web sites) using the same standard of care Yahoo! uses to
monitor the Yahoo! Properties.
          2.21.4 Permitted Click Tracking. Yahoo! acknowledges and agrees that
it is fully responsible for the implementation and operation of any click
tracking or other monitoring of clicks that it may introduce in accordance with
this Section 2.21.4 and that Google is not responsible for any breaches of any
agreement or any problems with the implementation of any Services on any
Property which may arise from the introduction by Yahoo! of such click tracking
or other monitoring. Yahoo! may implement click tracking or other monitoring of
End User clicks on Advertising Results provided that:
          (a) if Yahoo! wishes to implement or modify click tracking or other
click monitoring that Yahoo! reasonably expects could impact the implementation
or operation of the Services, Yahoo! will give Google at least [*] days prior
written notice of the click tracking or other click monitoring and will work in
good faith with Google to ensure there is no impact on the implementation or
operation of the Services; and
          (b) if Google notifies Yahoo! of any perceived problems arising from
the implementation of click tracking or other click monitoring, including but
not limited to, increased or unusual levels of Invalid Clicks and Queries or
non-qualifying Advertising Results (as described in Section 4.5.1
(Non-Qualifying Ads)), Yahoo! and Google will work together in good faith to try
to resolve such problems as quickly as reasonably possible. If such problems are
not resolved within a reasonable period of
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

17



--------------------------------------------------------------------------------



 



time, Google may suspend all or part of the Services, as an interim solution
solely to the extent necessary to avoid such problems, until the problems are
resolved to Google’s reasonable satisfaction.
          2.21.5 Site Modifications. Google acknowledges that Yahoo! may update
the design, features, functionality, operation and content of the Yahoo!
Properties (and the Yahoo! Partners may update the design, features,
functionality, operation and content of Yahoo! Partner Properties); including
without limitation, any Results Page; provided that Yahoo! agrees that no
changes may be made to Ads or the Properties that are not in accordance with
this Agreement.
          2.21.6 Notice of System Changes. Without limiting Yahoo!’s rights to
request or not request Google Advertising Results in accordance with this
Agreement, Yahoo! will use commercially reasonable efforts to provide Google
with at least [*] days advance written notice of any change in the code or
serving technology used to display Google Advertising Results (e.g., a change in
the advertising serving technology used) that could reasonably be expected to
have a material, adverse affect on the delivery or display of Advertising
Results that would make such delivery or display inconsistent with the
Agreement. Senior Technical Representatives from Yahoo! and Google will meet
regularly to discuss in good faith technical issues regarding implementation and
operation of the Services on Yahoo! Properties and Yahoo! Partner Properties and
related issues, including but not limited to, issues affecting Google’s ability
to accurately monitor Service Levels with respect to the Service implementations
on the Yahoo! Properties.
     2.22 Yahoo! Partner Properties. Yahoo! shall have the right to distribute
AFS Ads and AFC Ads to Yahoo! Partner Properties solely in compliance with the
terms and conditions contained in Exhibit B.
     2.23 Yahoo! Properties. Yahoo! must control the Yahoo! Properties where
“control” for purposes of this Section 2.23 means that Yahoo! [*]. If Yahoo! no
longer controls a Yahoo! Property, Yahoo! shall provide prompt written notice to
Google so that Google may cease providing Services to the former Yahoo!
Property. Subject to [*].
     2.24 [*].
3. OTHER BUSINESS OPPORTUNITIES
     3.1 [*].
     3.2 [*].
     3.3 [*]:
          3.3.1 [*];
          3.3.2 [*];
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

18



--------------------------------------------------------------------------------



 



          3.3.3 [*]
          3.3.4 [*].
     3.4 IM Interoperability. The Parties agree to the additional business terms
set forth in this Section 3.4. Following the Effective Date, the Parties may
determine to enter into further negotiations to supplement or amend the terms of
this Section 3.4 to include additional related terms appropriate to the nature
of the commercial relationship described in this Section 3.4, but the absence of
such additional terms or the failure of the Parties to agree on such additional
terms will not affect the binding nature or enforceability of this Section 3.4.
          3.4.1 IM Interoperability. The Parties agree to enable
server-to-server interoperability of their respective instant messaging (“IM”)
networks [*] in accordance with the following provisions:
          (a) [*].
          (b) Federated Features. The Parties will mutually support certain
product features that are currently available in both IM networks, which at a
minimum will include the following [*] the “Core Features” and [*] the
“Additional Features”); provided that [*]:
               (1) [*].
               (2) Add users on the other network as “friends” or “contacts.”
“Friends” or “contacts” are end users that show up on the roster of contacts.
Users should be able to include, at their option, a message in the add user
flow.
               (3) See presence information of friends that have been previously
added. Presence information can include online present, online idle, offline,
etc.).
               (4) [*].
               (5) Send and receive text instant messages from friends on the
other network if that friend is online (either present or idle).
               (6) [*].
               (7) [*].
               (8) Display network-native emoticons for key combinations that
exist on that network (each Party will rationalize the list of codes and figure
out what to do in fall back/unrecognized scenario).
               (9) [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

19



--------------------------------------------------------------------------------



 



               (10) [*].
               (11) [*].
               (12) [*].
               (13) [*].
               (14) [*].
               (15) [*].
               (16) [*].
               (17) [*].
               (18) [*].
          (c) Launch Timing. The Parties agree that the first date of joint
public availability of IM Interoperability (either in beta or general
availability) for (i) the Core Features will be [*], or such earlier date as
agreed to in writing by the Parties (the “IM Core Features Launch Date”), and
(ii) the Additional Features will be [*], or such earlier date as agreed to in
writing by the Parties.
          (d) Launch Scope. The IM applications that will be offered by each
Party with IM Interoperability on the IM Core Features Launch Date will include
[*] implementations of the application versions of Yahoo! Messenger for Yahoo!
[*] and [*] for Google. Neither Party may disable IM Interoperability [*] during
the Term, unless otherwise permitted herein or as agreed to by the Parties.
          (e) [*].
          (f) Other Opportunities. The Parties will explore in good faith the
possibility of supporting the following product features: (i) each Party
enabling the other Party’s users to [*] and (ii) [*].
          (g) Territory. Each Party may offer IM Interoperability in their
international versions of IM Interoperability applications, unless the other
Party reasonably requests that a particular international version not be offered
with IM Interoperability by such Party [*].
          (h) Co-Branding. Each Party may include the other Party’s brand
features in its IM Interoperability applications, subject to the other Party’s
prior written approval.
          (i) [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

20



--------------------------------------------------------------------------------



 



          (j) [*].
          (k) [*].
          (l) No Other Licenses. No license or other right is granted with
respect to IM Interoperability, by either Party to the other, by implication,
estoppel or otherwise, under any Intellectual Property Rights now or hereafter
owned or controlled by such Party.
          (m) Security. The Parties will implement a reasonable security plan to
limit or suspend IM Interoperability upon a security vulnerability, [*].
          (n) Legal Compliance. During the Term, each Party will be responsible
for compliance with any applicable regulations and Laws[*] with respect to its
IM Interoperability applications and servers. If either Party determines in good
faith that it is necessary to comply with such applicable regulations and Laws
with respect to IM Interoperability, the Parties shall cooperate in making
necessary technical changes and may disable IM Interoperability for particular
applications until compliance is met to the mutual satisfaction of the Parties.
          (o) Support. Each Party will provide any hardware, servers, monitoring
resources, bandwidth, and operations support and personnel that are reasonably
necessary to maintain the IM Interoperability at an operating level and quality
that is substantially equivalent to the level and quality of its own IM network.
          (p) Non-Disparagement. In communicating with users about IM
Interoperability, neither Party will disparage the other Party or the IM Network
of the other Party.
          (q) [*].
          (r) [*].
          (s) [*].
          (t) Costs. [*] each Party will bear its own costs in enabling
interoperability and performing its obligations related thereto.
          (u) [*].
     3.5 [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

21



--------------------------------------------------------------------------------



 



4. COMPENSATION
     4.1 AFS Services.
          4.1.1 Yahoo! Properties. Subject to [*], for each calendar month
during the Term, Google will pay Yahoo! the percentage of Gross Revenues from
AFS Services on Yahoo! Properties on the Initial Platforms in the Territory
corresponding to the total Gross Revenues from the Yahoo! Properties in such
month from the AFS Service as indicated in Table 1 below. For purposes of
calculating such total Gross Revenues, all amounts will be converted to United
States Dollars, in accordance with Section 4.5.3 (Currency Conversion) below.
[*].
Table 1

                      Total Monthly Gross Revenues   Yahoo! Percentage of Total
    (AFS) from Yahoo! Properties   Monthly Gross Revenues
Tier 1
  $[*] to $[*]     [*] %
Tier 2
  $[*] to $[*]     [*] %
Tier 3
  $[*] to $[*]     [*] %
Tier 4
    >$[*]       [*] %

          4.1.2 Yahoo! Partner Properties. For each calendar month during the
Term, Google will pay Yahoo! a percentage of Gross Revenues from AFS Services on
the Initial Platforms on the Yahoo! Partner Properties in the Territory equal to
[*]. For purposes of this Agreement, “Yahoo! Partner Properties Percentage”
means [*].
          4.1.3 Retained Revenues for AFS Services. [*].
     4.2 AFC Services.
          4.2.1 Yahoo! Properties. Subject to [*], for each calendar month
during the Term, Google will pay Yahoo! [*]% of Gross Revenues from AFC Services
on Yahoo! Properties on the Initial Platforms in the Territories.
          4.2.2 Yahoo! Partner Properties. For each calendar month during the
Term, Google will pay Yahoo! [*]% of Gross Revenues from AFC Services on Yahoo!
Partner Properties on the Initial Platforms in the Territories.
          4.2.3 Retained Revenues for AFC Services. [*].
     4.3 [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

22



--------------------------------------------------------------------------------



 



     4.4 [*].
     4.5 Payment.
          4.5.1 Non-Qualifying Ads. Notwithstanding anything to the contrary
contained in the Agreement, Google shall not be liable for payment to the extent
it has not recognized revenue from advertisers in connection with (a) invalid
queries, or invalid impressions of or clicks on Ads, generated by any person,
bot, automated program or similar device, including, without limitation, through
any Fraudulent Act, in each case as reasonably determined by Google (“Invalid
Clicks and Queries”); or (b) impressions of Ads or clicks on Ads delivered
through an implementation which is not approved by Google pursuant to the
Agreement or subsequently fails to meet Google’s implementation requirements and
specifications as set forth in the Documentation. [*]. The number of Queries,
and impressions of and clicks on Ads, as tracked by Google, shall be the number
used in calculating payments hereunder. [*].
          4.5.2 Payment.
          (a) Method of Payment. Google will make all payments to Yahoo! Inc. in
U.S. Dollars, for Gross Revenues from Properties in the United States and
Canada. Google will make all payments within 30 days following the calendar
month in which the Ads were displayed. Google will make payment by wire transfer
in accordance with the instructions specified in Exhibit O.
          (b) Withholding and Offset Right. Google reserves the right to
withhold and offset against its payment obligations hereunder, or require Yahoo!
to pay to Google (within 30 days of any invoice therefor), any amounts Google
may have overpaid to Yahoo! or any amounts owed and not yet paid by Yahoo!,
including any amounts payable to Google under Sections 4.1.3 (Retained Revenues
for AFS Services) and 4.2.3 (Retained Revenues for AFC Services).
          (c) Monthly Reporting. Google will deliver a report to Yahoo! within
[*] of the end of each calendar month which will include Gross Revenue and
Yahoo!’s revenue share for the prior month for each Service by Client ID.
          4.5.3 Currency Conversion. All currency conversions made under this
Agreement will be made using the applicable average daily exchange rate for the
applicable period as published by [*] or such other internationally recognized
source as may be agreed by the Parties in writing.
          4.5.4 Failure to Pay. [*].
     4.6 Taxes and Other Charges. All payments under the Agreement are exclusive
of taxes imposed by any Governmental Authority. [*] will pay all applicable
taxes, including sales, use, personal property, value-added, excise, customs
fees, import duties or stamp duties or other taxes and duties imposed by any
Governmental Authorities of whatever kind in connection with any transactions
between Google and its advertisers in connection with Ads displayed on the
Properties as part of the Services. [*] will pay all applicable taxes, including
sales, use, personal
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

23



--------------------------------------------------------------------------------



 



property, value-added, excise, customs fees, import duties or stamp duties or
other taxes and duties imposed by Governmental Authorities of whatever kind with
respect to the payments made by Google to Yahoo! under this Agreement excluding
taxes based on [*] income. If local VAT/GST laws require Google to self-assess
VAT/GST on supplies made to Google by Yahoo! then [*] will be responsible for
payment of this VAT/GST but [*] will reimburse such VAT/GST to the extent
non-recoverable by [*].
     4.7 SAS70 Report and [*].
          4.7.1 SAS70 Report. Prior to [*], Yahoo! must request in writing from
Google and Google will make available to Yahoo! Google’s SAS70 report which will
be from a reputable, independent certified public accounting firm covering the
key controls and validation mechanisms in place to meet the revenue reporting
obligations under this Agreement. Without limiting the foregoing, and after
Google has made Google’s SAS70 report to Yahoo!, Yahoo! may request that Google
provide updates to its SAS70 reports on an annual basis. At Yahoo!’s request,
the Parties will meet at least annually to discuss, on a confidential basis,
Google’s current key controls, significant changes in the relevant process,
validation mechanisms and results of such validation, including findings
reported in the relevant SAS70 report.
          4.7.2 [*]. If after Yahoo!’s review of Google’s SAS70, Yahoo! believes
that the SAS70 report does not address Yahoo!’s concerns, Yahoo! and Google will
discuss Yahoo!’s concerns in good faith. If after reviewing the SAS70 report and
discussing Yahoo!’s concerns under the preceding sentence, Yahoo! continues to
believe that Yahoo!’s concerns have not been fully addressed, Yahoo! may [*].
5. LICENSES; INTELLECTUAL PROPERTY
     5.1 License to Google Materials.
          5.1.1 License Grant. Google grants to Yahoo! a limited, nonexclusive
and non-sublicensable license during the Term to access and use the Google
Materials solely for the purpose of implementing and receiving the Services
(including, for the avoidance of doubt, in connection with the Yahoo! Partner
Properties as permitted herein) and solely to the extent permitted hereunder.
Except to the limited extent expressly provided in this Agreement, Google does
not grant, and Yahoo! shall not acquire, any right, title or interest
(including, without limitation, any implied license) in or to any Google
Intellectual Property Rights; and all rights not expressly granted herein are
reserved to Google. The foregoing license includes the limited right to make a
reasonable number of copies of the Google Materials for the purposes of
implementing and receiving the Services.
          5.1.2 License Restrictions; Residual Knowledge; Right to Develop.
          (a) Yahoo! will not modify, adapt, translate or prepare derivative
works from any Google Materials constituting copyrighted materials of Google or
its licensors, except solely to the extent that it is reasonably necessary to do
so in order to receive and implement the Services as permitted herein and in
accordance with the terms and conditions of this Agreement. Notwithstanding the
foregoing, nothing in this Section
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

24



--------------------------------------------------------------------------------



 



5.1.2 or in this Agreement shall limit, or be construed to limit, Yahoo!’s
ability or right to modify, adapt, translate or prepare derivative works from
any Google Materials that are publicly available [*].
          (b) Yahoo! will not decompile, reverse engineer, disassemble or
attempt to derive source code from any [*].
          (c) Google will not provide Yahoo! with any Google Protocols,
Documentation and other software and technical materials that are not reasonably
necessary to implement the Services during the Term, unless they (i) are
required to be provided under the Agreement, or (ii) are specifically requested
by Yahoo! to be provided.
          (d) Google acknowledges that Yahoo! operates services similar to the
Services [*] and that Yahoo! will continue to develop, create, operate and
improve technology, products, features and services similar to the Services and
[*].
          (e) Nothing in this Section 5.1.2 or in this Agreement shall
(i) limit, or be construed to limit, Yahoo!’s ability or right to (A) develop
any technology (including software), products, features or services, or engage
in any activities related to the development, without violating any express
provision of this Agreement or (B) license or acquire any technology, products,
features or services from third-parties; or (ii) except as otherwise expressly
provided in this Agreement, limit, or be construed to limit, rights (including
rights of use) that Yahoo! may have under applicable Law. Except as otherwise
expressly provided in this Agreement, nothing in this Section 5.1.2 or in this
Agreement shall limit, or be construed to limit, Yahoo!’s ability or right to
modify, adapt, translate, prepare derivative works from, decompile, reverse
engineer, disassemble or attempt to derive source code from or develop
technology, products, features or services from any Google Materials that are
otherwise publicly available without an enforceable prohibition on the activity
in which Yahoo! engages. [*].
          (f) Nothing in this Section 5.1.2 or in this Agreement shall be
construed to apply to any materials provided outside the scope of this
Agreement.
     5.2 Brand Features.
          5.2.1 Brand Features. Each Party shall own all right, title and
interest, including without limitation all Intellectual Property Rights, in and
to its own Brand Features. Except to the limited extent expressly provided in
this Agreement, neither Party grants, and the other Party shall not acquire, any
right, title or interest (including, without limitation, any implied license) in
or to any Brand Features of the first Party; and all rights not expressly
granted herein are deemed withheld. All use by Yahoo! of Google Brand Features
under this Agreement (including any goodwill associated therewith) shall inure
to the benefit of Google. No Party shall attempt to register or have registered
on its behalf Brand Features or domain names that are confusingly similar to
those of the other Party.
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

25



--------------------------------------------------------------------------------



 



          5.2.2 License to Google Brand Features. Subject to the terms and
conditions of this Agreement, Google grants to Yahoo! a limited, nonexclusive
and non-sublicensable license during the Term to display those Google Brand
Features expressly authorized by Google, solely for the purposes expressly set
forth herein. In its use of any Google Brand Feature, Yahoo! agrees to adhere to
Google’s brand treatment guidelines for use of Google’s Brand Features attached
hereto as Exhibits F and I as such Exhibits may be updated by Google from time
to time upon notice to Yahoo!. Yahoo! and the Yahoo! Partners will have [*] days
to comply with any such updated guidelines.
     5.3 [*]; No Implied Licenses. Nothing in this Agreement or the performance
thereof, or that might otherwise be implied by Law, will operate to grant a
Party any right, title or interest, implied or otherwise, in or to the
Intellectual Property Rights of the other Party hereto, other than the rights
and licenses expressly granted in this Agreement. Each Party expressly reserves
all Intellectual Property Rights not expressly granted hereunder. [*].
     5.4 [*].
6. REPORTING; DATA; SECURITY
     6.1 Terminology. As used in this Agreement, the term “Data” means any data
or information collected by Google through the Services (including, data
collected by or associated with any cookies whether received directly from End
Users by Google or sent by Yahoo! to Google), and any data or information
derived therefrom by Google.
     6.2 Cookies, Beacons and Pixels. Cookies, beacons, pixels, and similar
tracking devices (“CBP”) may not be placed by or on behalf of Google or a Google
Affiliate on End User browsers on or from the Properties, or sites that serve
the Services to the Properties, in connection with providing the Services absent
[*].
     6.3 [*].
     6.4 Reporting.
          6.4.1 Reporting Received by Yahoo!. Google will provide Yahoo! with
access to the Google Administration Console. The Google Administration Console
will have the ability to generate customizable flat file (e.g., csv) reports or
provide equivalent functionality for Yahoo! to export data from the Google
Administration Console. Google will also provide to Yahoo! any (a) replacements
of, (b) improvements to, (c) alternatives to, and (d) features and functionality
of the Google Administration Console ((a) — (d) collectively, “Additional
Reporting Tools”) [*].
          6.4.2 [*].
          6.4.3 Supplemental Reporting. Google will provide Yahoo! on a monthly
basis the most recently calculated information related to [*]. In addition,
Google will provide to Yahoo! additional reporting that it makes [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

26



--------------------------------------------------------------------------------



 



     6.5 Data [*]. The Parties agree that as between Yahoo! and Google, data or
information collected by Yahoo! (including, without limitation, click events
tracked by Yahoo!) or Yahoo! Partners independent of Google or that is sent by
Yahoo! to Google in connection with the provision of the Services is [*]. The
Parties agree that as between Yahoo! and Google, any data or information
collected by Google independent of Yahoo! Properties or Yahoo! Partner
Properties, that is received by Google from End Users of the Yahoo! Properties
or Yahoo! Partner Properties in connection with provision of the Services under
this Agreement, or that is received directly from such End Users’ browsers in
the ordinary course of providing the Services [*].
     6.6 Information Use.
          6.6.1 [*].
          (a) [*].
          (b) [*].
          (c) [*].
          6.6.2 [*].
          6.6.3 [*]:
          (a) [*].
                    (1) [*].
                    (2) [*].
                    (3) [*].
                    (4) [*].
                    (5) [*].
                    (6) [*].
          (b) [*].
          (c) [*].
          6.6.4 [*].
     6.7 [*].
     6.8 Injunctive Relief Available. The Parties acknowledge and agree that
breach of this Section 6 may cause irreparable injury for which monetary damages
are not an adequate
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

27



--------------------------------------------------------------------------------



 



remedy. Accordingly, each Party may seek injunctive relief and any other
available equitable remedies to enforce the provisions of this Section 6,
without posting a bond if otherwise required by Law.
     6.9 PIPEDA Compliance. Each Party covenants that in exercising its rights
and fulfilling its obligations under this Agreement, it will comply with the
Canadian “Personal Information Protection and Electronic Documents Act”
(“PIPEDA”), as applicable, and all applicable Canadian provincial privacy
requirements governing the collection, use and disclosure of personally
identifiable information (as defined in PIPEDA) and will process and store
personally identifiable information only in accordance with PIPEDA and
applicable provincial privacy Laws. Each Party will provide such information as
the other Party may reasonably require within timescales reasonably requested to
respond to requests from Canadian data protection authorities in regard to data
protection or retention practices under this Agreement; provided, however, that
if a Party objects to the other Party’s request for or disclosure of such
information, the Parties will promptly escalate the disagreement for resolution
in accordance with Section 17 (Dispute Resolution; Arbitration) unless, in
either Party’s good faith, reasonable judgment, immediate disclosure is required
by Law.
     6.10 [*].
     6.11 Further Compliance. If necessary to comply with data protection Law,
the Parties will, or will ensure that they and/or the applicable Yahoo!
Affiliates or Google Affiliates enter into such further contracts or amendments
as are required to ensure compliance with such data protection Laws.
7. GENERAL REPRESENTATIONS AND WARRANTIES
Each Party represents and warrants to the other Party that: (a) it (i) is a
corporation that has been duly incorporated or organized, (ii) is validly
existing and in good standing under the Laws of its place of incorporation or
organization, (iii) is properly qualified where qualification is necessary for
the conduct of its business under this Agreement, and (iv) has adequate
corporate or other power to enter into and perform this Agreement; and (b) this
Agreement has been duly executed and delivered by such Party and (assuming the
due authorization, execution and delivery hereof by the other Party) is intended
to be a valid and binding obligation of such Party, enforceable against it in
accordance with its terms.
8. MUTUAL COVENANTS RE PERFORMANCE OF SERVICES
     8.1 Each Party agrees as follows:
          8.1.1 Personnel. Google’s personnel assigned to perform, support and
maintain the Services and Yahoo!’s personnel assigned to implement the Services
and interact with Google with respect to the support and maintenance of the
Services shall have the proper skill, training and background so as to be able
to perform in a competent and professional manner;
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

28



--------------------------------------------------------------------------------



 



          8.1.2 Performance of Services. Google will perform the Services and
Yahoo! will implement the Services in a professional and workmanlike manner and
according to the applicable description and requirements for such Services as
set forth in this Agreement and the Documentation;
          8.1.3 No Malware.
          (a) In connection with the Services, neither Party [*] the
introduction, delivery, or transmission of, any computer software, code or
script executed on a Yahoo!, Yahoo! Partner or End User’s computer (in the case
of Google) or a Google computer (in the case of Yahoo!) that (i) is designed to
disrupt, erase, disable, harm, or otherwise designed to impede in any manner the
operation of any software, firmware, hardware, computer system, network,
Property, Google Property or Service; (ii) is a harmful, malicious or hidden
procedure, routine or mechanism that is designed to damage or corrupt data,
storage media, programs, equipment or communications, or is otherwise designed
to interfere with operations, such as a “virus,” “time bomb,” “trap door,”
“Trojan horse,” or “worm”; or (iii) constitutes a hidden procedure, routine or
mechanism that transmits to such Party or any third-party any data or
information regarding or derived from any Property, End User, IP address or
client-side device (in the case of Google) or any Google Property or Google user
(in the case of Yahoo!) without the prior written consent of the other Party.
          (b) If either Party learns that it or another person or entity has
introduced, delivered or transmitted computer software, code or script described
in Section 8.1.3(a)(i)-(iii), such Party will promptly notify the other Party.
Each Party shall work cooperatively and in good faith with the other Party to
address and resolve the matter.
          (c) Notifications pursuant to Section 8.1.3(b) will be made to the
other Party’s technical representative listed in Exhibit Q. Such notice will
include a description of the matter, expected resolution time (if known), the
resolution path (if known) and the name, phone number and email address of the
Party’s security representative who may be contacted to obtain incident updates.
          (d) The Parties will collaborate to develop and coordinate all public
relations regarding a violation of Section 8.1.3(a) or an incident triggering
notice under Section 8.1.3(b). In the event of an incident through which
third-parties gain unauthorized access to Data to the extent such Data is
attributable to Yahoo! the Parties will, on an expedited basis, attempt to
mutually agree upon all public statements and communications, user messaging,
and customer care messaging in connection with the incident, including all
legally required email notices to consumers and merchants but in no event will
the failure of the Parties to mutually agree prohibit either with complying with
any obligations it may have which are required by Law. The Parties will
otherwise use good faith efforts to keep each other appraised of incidents
involving unauthorized third-party access to Data for which they intend to make,
or are required to make, public disclosures.
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

29



--------------------------------------------------------------------------------



 



          8.1.4 Compliance With Laws. In providing and implementing the
Services, each Party will comply with all applicable Laws.
     8.2 Yahoo! acknowledges and agrees that each of the following does not
violate Section 8.1.3(a)(iii): [*].
     8.3 [*].
9. SERVICE LEVEL AGREEMENT
Google will provide all Services in accordance with the SLA. Google’s support
personnel will only be responsible for assisting Yahoo!, and will not be
obligated to provide any direct support to End Users. Each Party will assign a
technical representative as the primary contact for the other Party.
10. DISCLAIMER
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES IN
THIS AGREEMENT AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY
HERETO MAKES ANY REPRESENTATIONS OR WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, NONINFRINGEMENT, TITLE OR IMPLIED WARRANTIES ARISING FROM
COURSE OF DEALING OR COURSE OF PERFORMANCE.
11. LIMITATION OF LIABILITY
     11.1 NO CONSEQUENTIAL DAMAGES. SUBJECT TO SECTION 11.3 (EXCEPTIONS FROM
EXCLUSIONS AND LIMITATIONS), TO THE MAXIMUM EXTENT A LIMITATION OF DAMAGES OR
LIABILITY IS PERMITTED BY APPLICABLE LAW, NEITHER PARTY WILL BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING FOR THE INDIRECT LOSS OF PROFIT OR REVENUE) ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF
ACTION OR THEORY OF LIABILITY BROUGHT (INCLUDING UNDER ANY CONTRACT, NEGLIGENCE
OR OTHER TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
     11.2 LIABILITY CAP. SUBJECT TO SECTION 11.3 (EXCEPTIONS FROM EXCLUSIONS AND
LIMITATIONS), IN NO EVENT SHALL EITHER PARTY’S LIABILITY FOR ANY CLAIM ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT (WHEN AGGREGATED WITH SUCH PARTY’S
LIABILITY FOR ALL OTHER CLAIMS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BUT
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

30



--------------------------------------------------------------------------------



 



EXCLUDING AMOUNTS PAID IN CONNECTION WITH ITEMS SPECIFIED IN SECTION 11.3
(EXCEPTIONS FROM EXCLUSIONS AND LIMITATIONS)) EXCEED (A) DURING THE FIRST YEAR
OF THE AGREEMENT, $[*], (B) DURING THE SECOND YEAR OF THE AGREEMENT, [*]% OF THE
SHARE OF GROSS REVENUES RETAINED BY [*] DURING THE [*] YEAR OF THE AGREEMENT AND
(C) THEREAFTER, THE SHARE OF GROSS REVENUES RETAINED BY [*] DURING THE PRIOR [*]
MONTHS. FOR AVOIDANCE OF DOUBT, THE LIABILITY CAPS SET FORTH IN SUBSECTIONS (A),
(B) AND (C) ABOVE ARE NOT CUMULATIVE.
     11.3 Exceptions from Exclusions and Limitations.
          11.3.1 Nothing in this Agreement shall exclude or limit either Party’s
liability for: (a) breaches of Section 14 (Confidentiality) or 16 (Public
Relations); (b) with regard to Google, amounts owed under Section 4
(Compensation) and with regard to Yahoo!, amounts owed under Section 13.6.2;
(c) infringement or misappropriation of the other Party’s Intellectual Property
Rights; or (d) any amounts payable to third-parties pursuant to a Party’s
indemnification obligations under Section 12 (Indemnification).
          11.3.2 With regard to Google’s liability for any breaches of [*], the
provisions of Section 11.1 (No Consequential Damages) shall apply (except with
regard to any amounts payable to third-parties pursuant to Google’s
indemnification obligations under subsection (d) of Section 12.1.1) but the
provisions of Section 11.2 (Liability Cap) shall not apply. With regard to
Yahoo!’s liability for breaches of Sections [*], the provisions of Section 11.1
(No Consequential Damages) shall apply (except with regard to any amounts
payable to third-parties pursuant to Yahoo!’s indemnification obligations under
subsection (i) of Section 12.2 (Yahoo! Indemnity)) but the provisions of
Section 11.2 (Liability Cap) shall not apply.
          11.3.3 Except as set forth in Section 12.1.2(b), Google’s liability
under subsections (b) and (c) of Section 12.1.1 shall not exceed $[*] million
per suit and $[*] million in the aggregate.
          11.3.4 If (a) Google intentionally and materially breaches this
Agreement in bad faith in a manner that substantially and materially frustrates
Yahoo!’s ability to use or benefit from the AFS Service as contemplated herein
when taken as a whole, and (b) in a notice of Dispute from Yahoo!, Yahoo!
informs Google that Yahoo! believes that Google’s breach meets or is likely to
meet the conditions set forth in this Section 11.3.4 (and references this
Section 11.3.4), and Google does not make commercially reasonable efforts to
cure such breach during the notice of dispute and escalation periods set forth
in Sections 17.1.1 (Notice of Dispute) and 17.1.2 (Escalation), then with
respect to that breach the provisions of Section 11.1 (No Consequential Damages)
shall apply but the provisions of Section 11.2 (Liability Cap) shall not apply
and the liability caps in the SLA shall not apply. [*] (x) [*] such breaches
within [*] consecutive months or (y) [*] such breaches of the same provision
within [*] months, then with respect to such [*] breach, [*].
          11.3.5 [*].
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

31



--------------------------------------------------------------------------------



 



     11.4 Allocation of Risk. The Parties agree that (a) the mutual agreements
made in this Section 11 (Limitation of Liability) reflect a reasonable
allocation of risk, and (b) that each Party would not enter into the Agreement
without these exclusions and limitations on liability and the exceptions set
forth above.
12. INDEMNIFICATION
     12.1 Google Indemnity.
          12.1.1 Indemnification Obligations. Google will defend, or at its
option settle, any third-party claim, suit, action, administrative, regulatory
or other proceeding brought against Yahoo!, any entity to which this Agreement
is assigned (as permitted under Section 18.4 (Assignment; Delegation)) and each
of their employees, officers, directors, representatives and agents (each, a
“Yahoo! Indemnified Party”) based upon a claim (a) alleging that the AFS Service
or AFC Service or any portion or element thereof, or the technology used to
provide the AFS Service or AFC Service or any portion or element thereof, [*];
(b) alleging that any Advertising Result [*]; (e) alleging that Google is in
breach or otherwise in violation of any third-party agreement by entering into
and/or performing under this Agreement; (f) arising from breach of any
representation or warranty made by Google to Yahoo! in Section 7 (General
Representations and Warranties) of this Agreement or otherwise alleging facts,
which if true, would constitute a breach of such representation or warranty; or
(g) alleging that a Google Brand Feature infringes any third-party trademark,
service mark, domain name or trade dress rights or any copyrights in the
Territory.
          12.1.2 Exclusions.
          (a) Notwithstanding the foregoing, in no event shall Google have any
obligations or liability under this Section 12 to the extent arising from: [*].
          (b) [*].
          12.1.3 Right to Ameliorate Damages. [*].
     12.2 Yahoo! Indemnity. Yahoo! will defend, or at its option settle, any
third-party claim, suit, action, administrative or regulatory or other
proceeding brought against Google, any entity to which this Agreement is
assigned (as permitted under Section 18.4) (Assignment; Delegation) and each of
their respective employees, officers, directors, representatives and agents
based upon a claim: (a) [*]; (b) arising from a breach of any representation or
warranty made by Yahoo! to Google in Section 7 (General Representations and
Warranties) of this Agreement or otherwise alleging facts, which if true, would
constitute a breach of any such representation or warranty; (c) arising from or
relating to any claim alleging that Yahoo! is in breach or otherwise in
violation of any third-party agreement by entering into and/or performing under
this Agreement; [*].
     12.3 General. Indemnification provided under Sections 12.1 (Google
Indemnity) and 12.2 (Yahoo! Indemnity) shall be limited to [*]. The foregoing
obligations shall exist only if the Party seeking indemnification
(“Indemnitee”): (i) promptly notifies the Indemnitor of such claim,
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

32



--------------------------------------------------------------------------------



 



(provided that the failure to provide prompt notice shall only relieve
Indemnitor of its obligation to the extent Indemnitor is materially prejudiced
by such failure and can demonstrate such prejudice), (ii) provides the
Indemnitor with reasonable information, assistance and cooperation in defending
the lawsuit or proceeding, and (iii) gives the Indemnitor full control and sole
authority over the defense, at the Indemnitor’s sole expense, and settlement of
such claim, provided that any settlement shall not make any admissions, obligate
or bind Indemnitee to pay money without the Indemnitee’s prior written consent,
which shall not be unreasonably withheld. In addition, the Indemnitor shall not
agree to any settlement on behalf of the Indemnitee under this Section 12,
without the Indemnitee’s prior written consent, which shall not be unreasonably
withheld or delayed, in which the Indemnitee is required to or restrained from
performing any act except (in the case of Yahoo!) to cease using the Services,
or in which the Indemnitee is required to pay any money. The Indemnitee may join
in defense with counsel of its choice at its own expense. The Indemnitor shall
only reimburse the Indemnitee for expenses incurred by the Indemnitee with the
Indemnitor’s prior written approval. [*].
     12.4 SOLE REMEDY. SECTION 12 (INDEMNIFICATION) STATES THE PARTIES’ ENTIRE
LIABILITY AND EXCLUSIVE REMEDY [*].
     12.5 Third-Party Claims Arising From a Party’s Breach. Except as expressly
provided in Section 12.1 (Google Indemnity) or Section 12.2 (Yahoo! Indemnity),
neither Party will have any obligation to indemnify the other Party for
third-party claims arising from or relating to (a) Google’s provision of the
Services in any manner in breach of this Agreement or (b) Yahoo!’s use of the
Services in any manner in breach of this Agreement; provided that any damages
incurred by Yahoo! (with respect to claims under subsection (a)) or by Google
(with respect to claims under subsection (b)), including the payment of money
damages (in the case of claims from a third-party that has an agreement in place
with Yahoo!, money damages provided that commercially reasonable limitations of
liability provisions are in place) and attorneys’ fees and costs awarded in any
unappealable court decision or binding arbitration and direct money damages and
reasonable attorneys’ fees and reasonable costs incurred in connection with
defending or settling such third-party claims, will be deemed direct damages
recoverable under this Agreement, subject to the limitation of liability under
Section 11.2 (Liability Cap) and any applicable exceptions to such limitation
under Section 11.3 (Exceptions from Exclusions and Limitations).
13. TERM AND TERMINATION
     13.1 Term. This Agreement will commence on the Effective Date and continue
for a period of four years thereafter (the “Initial Term”). Yahoo! Inc. may
renew the Agreement for up to two additional terms of three years each (each a
“Renewal Term”). Any renewal hereunder shall be made by Yahoo! Inc. in writing
at least [*] days prior to the expiration of the then-current Term. “Term” means
the Initial Term and any Renewal Terms.
     13.2 Termination for Breach.
          13.2.1 Material Breach. Subject to Section 13.2.3 (Limitation on
Termination Rights), either Party may terminate this Agreement in the event of
the other Party’s material breach of this Agreement upon [*] days written notice
to the other Party if such material breach
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

33



--------------------------------------------------------------------------------



 



remains uncured after the expiration of the [*]-day notice period. [*]. In
addition, the Agreement may be terminated as set forth in the SLA.
          13.2.2 Repeat Breaches. Subject to Section 13.2.3 (Limitation on
Termination Rights), either Party may terminate this Agreement with [*] days
notice if the other Party materially breaches the same material term or
condition of this Agreement [*].
          13.2.3 Limitation on Termination Rights. Notwithstanding
Sections 13.2.1 (Material Breaches) and 13.2.2 (Repeat Breaches) above and
without limitation of Google’s other rights and remedies under this Agreement
(including Section 13.3 (Suspension Rights)), Google may not terminate this
Agreement as a result of any material breach of [*]. In any event, Yahoo! shall
be obligated to cure such material breach as promptly as practicable.
          13.2.4 Scope of Termination Rights. [*].
     13.3 Suspension Rights. In addition to any other rights that a Party may
have under this Agreement:
          13.3.1 In General. A non-breaching Party may upon prior written
notice, suspend performance under this Agreement, or the provision of any
Service hereunder if the other Party materially breaches [*].
          13.3.2 Specific to Services. Google may, upon prior written notice,
suspend performance under this Agreement, or the provision of any Service
hereunder, if
          (a) Yahoo!’s implementation of the Services is not in compliance with
[*]; provided that Google will promptly notify Yahoo! of such non-compliance
prior to any suspension (except for emergency situations) [*];
          (b) Yahoo! Inc. delivers a notice, or, if sooner, the occurrence of an
event that obligates Yahoo! Inc. to deliver a notice, pursuant to
Section 13.4.1(a) as a result of the execution of a CIC Agreement with one of
the Specified Parties;
          (c) immediately following any annual or special meeting of the
stockholders of Yahoo! Inc., a majority of the board of directors of Yahoo! Inc.
is comprised of persons who (i) did not serve on Yahoo! Inc.’s board of
directors immediately prior to such annual or special meeting of stockholders,
and (ii) were nominated for election at such annual or special meeting or for
whom proxies were solicited (it being understood that, for purposes of this
Section 13.3.2(c) and Section 13.3.3(b), a person is not deemed to solicit
proxies for a nominee unless that person files or is required to file a
preliminary or definitive proxy statement with the Securities and Exchange
Commission pursuant to Regulation 14A under the Securities Exchange Act of 1934,
as amended, or furnishes or requests proxy cards or a form for revoking proxy
cards to stockholders of Yahoo! Inc.) prior to such meeting by one of the
Specified Parties (it being understood that any director nominated or appointed
by a board that includes a majority of directors nominated by or for whom
proxies were solicited by one of the Specified Parties shall be deemed to be a
director nominated by or for whom
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

34



--------------------------------------------------------------------------------



 



proxies were solicited by one of the Specified Parties); provided that, for
purposes of this Section 13.3.2(c) and Section 13.3.3(b), solely with respect to
the first two annual or special meetings of the stockholders of Yahoo! Inc. held
after the Effective Date where the election of a majority of the members of the
board of directors of Yahoo! Inc. is before the stockholders of Yahoo! Inc. (the
“Specified Meetings”; provided that any meeting of the stockholders of Yahoo!
Inc. that occurs after September 1, 2009 shall not be a Specified Meeting),
Specified Parties shall be deemed to include any and all persons other than
Yahoo! Inc., its directors, officers and employees and any persons retained by
Yahoo! Inc. for the purpose of soliciting proxies at such meeting; or
          (d) the board of directors of Yahoo! Inc. recommends that Yahoo! Inc.
stockholders accept a tender or exchange offer by one of the Specified Parties.
          13.3.3 Suspension in General.
          (a) Any suspension pursuant to this Agreement, other than a suspension
pursuant to Sections 13.3.2(b)-(d), will be narrowly tailored in scope and
duration to alleviate the harm caused by the breach with respect to the
applicable Services and with respect to the Properties, but the non-breaching
Party may suspend across the affected Services and Properties more broadly to
the extent necessary to prevent material harm to its business or under this
Agreement (e.g., that the integrity of the Services may be compromised) to the
non-breaching Party. [*].
          (b) Notwithstanding subsection (a) above, in the event Google has
suspended the Agreement pursuant to Sections 13.3.2(b)-(d), then the suspension
shall cease upon, and Google will resume providing the Services as soon as
practicable after and, in any event, not later than 30 days after, the earliest
of (i) the end of the CIC Termination Period, (ii) if applicable, the date on
which the CIC Agreement is terminated, (iii) if applicable, four months (two
months in the instance of a second Specified Meeting) following the annual or
special meeting of Yahoo! stockholders referred to in Section 13.3.2(c), or such
earlier date on which the directors nominated by or for whom proxies were
solicited by one of the Specified Parties or, solely with respect to the
Specified Meetings, by such other person deemed to be included as a Specified
Party in accordance with the proviso in Section 13.3.2(c) (it being understood
that any director nominated or appointed by a board that includes a majority of
directors nominated by or solicited for by one of Specified Parties or such
other person deemed to be included as a Specified Party shall be deemed to have
been nominated by or solicited for by one of the Specified Parties or such other
person deemed to be included as a Specified Party, cease to constitute a
majority of Yahoo! Inc.’s board of directors, or (iv) if applicable, the date on
which the tender or exchange offer referred to in Section 13.3.2(d) is
terminated or expires without resulting in a Change in Control.
     13.4 Termination for Change in Control.
          13.4.1 As promptly as practicable, but in no event later than the
close of business on the next Business Day, following the earlier to occur of
(a) the execution of a definitive agreement by a Party providing for one or more
transactions that, if consummated
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

35



--------------------------------------------------------------------------------



 



(including by the exercise of any option or right to acquire beneficial
ownership of voting securities), would result in a Change in Control of such
Party (a “CIC Agreement”), or (b) the occurrence of a Change in Control of such
Party, such Party shall provide the other Party written notice of the execution
of such CIC Agreement or the occurrence of such Change in Control, as the case
may be and either Party shall have the option to terminate this Agreement upon
written notice to the other Party given no later than the 30th day following the
occurrence of such Change in Control (the period from the earlier of the
occurrence under Sections 13.4.1(a) and 13.4.1(b) through such 30th day, the
“CIC Termination Period”). Such termination will be effective (x) upon the
occurrence of the Change in Control, if such notice of termination is given
prior to the occurrence of the Change in Control or (y) upon the delivery of
such termination notice, if the occurrence of the Change in Control has already
occurred.
          13.4.2 For the purposes of this Agreement, “Change in Control” shall
mean the occurrence of any of the following events:
          (a) the consummation of a merger, consolidation, statutory share
exchange, recapitalization, restructuring or business combination involving
directly or indirectly the Party or a subsidiary of the Party, other than a
merger, consolidation, statutory share exchange, recapitalization, restructuring
or business combination which would result in the voting securities of the Party
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction; provided, that if the merger, consolidation, statutory share
exchange, recapitalization, restructuring or business combination involves
directly or indirectly a Specified Party, a Change in Control shall be deemed to
occur if the merger, consolidation, statutory share exchange, recapitalization,
restructuring or business combination would result in the voting securities of
the Party outstanding immediately prior thereto no longer continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 65% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction;
          (b) the approval by the stockholders of a Party of a plan of
liquidation and dissolution of a Party;
          (c) the sale or disposition by a Party of all or substantially all of
the Party’s consolidated assets;
          (d) at any point in time Yahoo! no longer owns and, with respect to
the U.S. and Canada algorithmic search and search advertising business, controls
a majority portion of Yahoo!’s technology and intellectual property assets
(e.g., software, know-how, algorithms), taken as a whole, that in the twelve
month period prior to that time had been owned by Yahoo! and used to provide
services in the U.S. and Canada for either (i) its algorithmic search business
or (ii) its search advertising business. Without limiting the generality of the
foregoing, to the extent that Yahoo! grants an exclusive (including as to
Yahoo!) license in such technology and intellectual property assets for the U.S.
and Canada for the operation of an algorithmic search business or search
advertising business, such technology and intellectual property assets are no
longer controlled by Yahoo! for the purposes of this Section. For the avoidance
of doubt, the direct or indirect use of third-party technology and intellectual
property assets by

36



--------------------------------------------------------------------------------



 



Yahoo! to provide services in the U.S. and Canada in either its algorithmic
search business or its search advertising business shall not, in and of itself,
constitute a Change in Control; or
          (e) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of a Party representing more than 50% of the total
voting power represented by the Party’s then outstanding voting securities;
provided, that (i) if such person is one of the Specified Parties identified in
clause (a) of Section 1.89, a Change in Control shall be deemed to occur if such
Specified Party becomes the beneficial owner of securities representing more
than 35% of the total voting power represented by the Party’s then outstanding
voting securities, and (ii) if such person is a Specified Party identified in
clause (b) of Section 1.89, a Change in Control shall be deemed to occur if such
Specified Party becomes the beneficial owner of (x) securities representing more
than 15% of the common stock or total voting power represented by the Party’s
then outstanding voting securities or (y) any equity or voting securities of the
Party acquired from such Party or pursuant to any direct or indirect
arrangement, agreement or understanding between the Party and such person
representing (or having a right to receive in the aggregate) 5% or more of the
Party’s total equity value or 1% or more of the Party’s annual revenues on a
consolidated basis (excluding, in the case of clause (y), (A) securities
acquired by an investment fund in which such Specified Party owns less than a 5%
interest, (B) securities acquired in a bona fide underwritten, SEC-registered
offering to the capital markets generally where the Party is not directing the
underwriter to resell securities to such Specified Party or (C) securities
acquired by such person in consideration for the sale of an entity or assets,
provided such Party does not as part of the same transaction or series of
related transactions enter into any commercial or business transaction with such
Specified Party other than transition or other agreements necessary for the
purposes of effecting the sale).
          13.4.3 In the event that a Party has executed a CIC Agreement, then,
in addition to the notice required by Section 13.4.1, such Party shall provide
written notice to the other Party as promptly as practicable, but in no event
later than the close of business on the next Business Day, following the
consummation of the transaction resulting in a Change in Control.
     13.5 Termination for Gross Revenue Amounts.
Beginning ten months following the first launch of either of the Services on the
first Property under this Agreement (other than for testing purposes) and each
month thereafter, if Gross Revenues from all Properties are less than
$83,333,333 in aggregate during the four prior calendar months, then Google may
terminate this Agreement upon 30 days prior written notice to Yahoo!, except in
the event that Yahoo!’s failure to generate such amounts was directly caused by
any breach of this Agreement by Google (including any suspension by Yahoo! as a
result thereof), any failure of Google to meet its obligations under the SLA,
Yahoo!’s exercise of its rights under Section 2.11.3 (Remedies; Removal and
[*]), or any delay in the launch of Services by Google under Section 2.7 (Launch
of Services). Google must exercise its right to terminate
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

37



--------------------------------------------------------------------------------



 



under this Section 13.5 within 30 days of the end of the last consecutive
calendar month giving rise to such right.
     13.6 Effect of Termination; Survival.
          13.6.1 Upon the termination or expiration of this Agreement, all
licenses granted pursuant to this Agreement will terminate immediately and any
and all of Yahoo!’s rights and access to the Services shall cease. The
respective rights and obligations of the Parties under the following Sections
will survive any expiration or termination of this Agreement: (a) 2.17.2(a) and
(b), 3.4.1 (in accordance with its terms), 4.6, 4.7 (but only for six months
after such expiration or termination), 5.1.2, 5.3, 5.4, 6.5, 6.6, 6.7, 6.8, 6.9,
6.11, 10, 11, 12, 13.6, 14, 17 and 18; and (b) 4.1, 4.2, 4.3, 4.5 and 6.4 (to
the extent required to fulfill both Parties’ reporting and payment obligations
for Ads served on the Properties prior to the termination or expiration of this
Agreement). Except as set forth in the immediately preceding sentence, upon
termination or expiration of this Agreement, neither Party shall have any
further obligation to the other; provided that, no termination or expiration of
this Agreement will relieve any Party for any liability for any breach of or
liability accruing under this Agreement prior to the termination or expiration
thereof. Upon receipt of a written request from a Disclosing Party after the
termination or expiration of this Agreement, the Receiving Party will either
deliver to the Disclosing Party, or destroy or render useless, within 30 days of
receipt of such written request, all copies of any Confidential Information
(whether in tangible or electronic form) of the Disclosing Party provided
hereunder in its possession, custody or control, except to the extent, and only
for so long as, required by Law or needed in connection with actual or
anticipated litigation or for tax or auditing purposes to maintain an archived
copy thereof, and will furnish to the Disclosing Party, within ten days of any
delivery or destruction thereof, an affidavit signed by an officer of the
Receiving Party certifying to the best of his or her knowledge, which materials
were delivered or destroyed hereunder, or remain in the Receiving Party’s
archives. In addition, upon termination under Section 13.4.1, the
non-terminating Party will use commercially reasonable efforts to either deliver
to the terminating Party, or destroy or render useless, all copies of any data
or information provided under Section 6.4 (Reporting) (other than Gross Revenue,
which may be disclosed on a confidential basis, and except as such data is
combined with non-Google information such that it is not reasonably associatable
to Google) in its possession, custody or control, except to the extent, and only
for so long as, required by Law or needed in connection with actual or
anticipated litigation or for tax or auditing purposes to maintain an archived
copy thereof, and will furnish to the terminating Party, within ten days of any
delivery or destruction thereof, an affidavit signed by an officer of the
non-terminating Party certifying to the best of his or her knowledge, which
materials were delivered or destroyed hereunder, or remain in the
non-terminating Party’s archives.
          13.6.2 In the event that (a) Yahoo! or Google provides the other Party
with a notice of termination pursuant to subsection (a) of Section 13.4.1 as a
result of a pending or consummated Change in Control with respect to Yahoo! Inc.
and (b) (x) such termination becomes effective within 24 months of the Effective
Date, and (y) solely with respect to a termination by Google as a result of a
Change in Control of Yahoo! as defined in subsection (ii) of Section 13.4.2(e),
had the Agreement not been so terminated, Google would have within 24 months of
the Effective Date been able to provide Yahoo! with a notice of termination as a
result of a Change in Control as defined in Section 13.4.2(e)(i) and such
termination would have become effective within 24 months of the Effective Date,
then Yahoo! shall pay to Google, by wire transfer of immediately available funds
to an account or accounts designated in writing by Google, within two Business
Days after demand by Google, an amount equal to (but in no event less than
zero): (a) $250,000,000 less (b) one-half of an amount equal to (i) all Gross
Revenues

38



--------------------------------------------------------------------------------



 



through the date of termination less (ii) the amount equal to Yahoo!’s share of
such Gross Revenues as determined and paid or payable to Yahoo! pursuant to
Sections 4.1 (AFS Services) and 4.2 (AFC Services) during the same period. The
following provisions shall apply to this Section 13.6.2:
          (a) Governing Law for Section 13.6.2:. Section 13.6.2 shall be
governed by, enforced in accordance with, and interpreted under, the laws of the
State of Delaware, without reference to applicable principles of conflicts of
laws.
          (b) Consent to Jurisdiction for Section 13.6.2. The Parties hereby
irrevocably submit to the jurisdiction of the courts of the State of Delaware
and, if jurisdiction is not available in such state court, the Federal Courts of
the United States of America located in the State of Delaware over any dispute
arising out of or relating to Section 13.6.2 and each Party hereby irrevocably
agrees that all claims in respect of such dispute or proceeding may be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by Law, any objection which they may now or hereafter have to
the laying of venue of any dispute arising out of or relating to Section 13.6.2
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each Party agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. This consent to jurisdiction is being given solely for purposes
of Section 13.6.2 and is not intended to, and shall not, confer consent to
jurisdiction with respect to any other dispute in which a Party may become
involved. Each Party consents to process being served by the other Party in any
proceeding of the nature specified in this subsection (b) by the mailing of a
copy thereof in the manner specified by the provisions of Section 18.5
(Notices).
          (c) No Arbitration. For purposes of clarification, Section 17 (Dispute
Resolution; Arbitration) shall not apply to any dispute arising out of or
relating to Section 13.6.2; any other claims or disputes arising out of or
relating to this Agreement shall be governed by Section 17 (Dispute Resolution;
Arbitration).
          (d) Integral to Agreement. Yahoo! acknowledges that the agreements
contained in Section 13.6.2 are reasonable and an integral part of the
transactions contemplated by this Agreement and that, without these agreements,
Google would not have entered into this Agreement.
14. CONFIDENTIALITY
     14.1 Confidentiality. Each Party (a “Receiving Party”) understands that the
other Party (the “Disclosing Party”) may disclose to the Receiving Party
information under this Agreement of a confidential nature including, without
limitation, product information, pricing, financial information, end user
information, software, specifications, research and development and proprietary
algorithms or other materials that is (a) clearly and conspicuously marked as
“confidential” or with a similar designation; (b) is identified by the
Disclosing Party as confidential and/or proprietary before, during, or promptly
after presentation or communication; or (c) is disclosed to Receiving Party in a
manner in which the Disclosing Party reasonably communicated, or the Receiving
Party should reasonably have understood under the circumstances, that the
disclosure should be treated as confidential, whether or not the specific
designation “confidential” or any similar designation is used (“Confidential
Information”). Confidential Information shall not include information
(i) previously known to the Receiving

39



--------------------------------------------------------------------------------



 



Party without an obligation of confidence owed to the Disclosing Party,
(ii) independently developed by or for the Receiving Party without use of or
access to the Disclosing Party’s Confidential Information, (iii) acquired by the
Receiving Party from a third-party which is not known by the Receiving Party to
be under an obligation of confidence owed to the Disclosing Party with respect
to such information, or (iv) which is or becomes publicly available through no
breach of this Agreement by the Receiving Party.
     14.2 Disclosure and Use. Except with the prior written consent of the
Disclosing Party, neither Party shall (a) disclose any Confidential Information
of the Disclosing Party other than to (i) its own officers, directors,
employees, attorneys, accountants, financial advisors and contractors who are
actively involved in fulfilling the obligations and/or exercising the rights of
the Receiving Party under this Agreement, (ii) its Officers and members of its
Board of Directors or (iii) on a need to know basis, those who are actively
involved in analyzing and advising the Receiving Party for legal, accounting or
financial purposes (including preparing or reviewing a Party’s financial
reports) and with respect to (i), (ii) and (iii) who have signed a
non-disclosure agreement or are otherwise subject to confidentiality
obligations; (b) use Confidential Information, except for fulfilling the
obligations or, on a need to know basis, exercising the rights of the Receiving
Party under this Agreement or analyzing and advising the Receiving Party on
legal or financial matters; (c) make copies or allow others to make copies of
such Confidential Information except in connection with disclosures pursuant to
Section 14.2 (a) or (b) or as is reasonably necessary to fulfill the Receiving
Party’s obligations or exercise its rights under this Agreement; or (d) remove
or export any such Confidential Information from the country of the Receiving
Party in violation of Laws. This Section 14.2 (or the rest of the Agreement)
shall not prevent a Party from using Confidential Information, Data or Services
Information as is necessary to support or defend a Dispute within the meaning of
Section 17 (Dispute Resolution; Arbitration), including any Disputes that arise
pursuant to Section 13.6.2, and then only to the extent that the arbitrators, or
a court for Disputes governed by Section 13.6.2, enters an appropriate
protective order regarding Confidential Information (or Services Information)
and the Party complies with Section 17.2.5 (Confidentiality of Proceedings),
with such provisions applying mutatis mutandis to Disputes arising under
Section 13.6.2. The Receiving Party shall treat the Confidential Information
with at least the same degree of care and protection as it would use with
respect to its own confidential information of a similar nature, but in no event
less than a reasonable standard of care. The foregoing obligations shall survive
for a period of five years following the termination or expiration of this
Agreement, except in the case of source code, in which case the foregoing
obligations shall be perpetual.
     14.3 Agents and Contractors.
          14.3.1 Agents and Contractors. Neither Party will retain or utilize
any of the Specified Parties (or any of their then-current employees) as its
agent, contractor or advisor for any purposes under Section 14.2 (Disclosure and
Use). The foregoing does not limit Yahoo!’s ability to obtain Comparable Ads
from any of such entities. Confidential Information disclosed by a Party to
contractors under 14.2 will be disclosed only to the extent that such
contractors (x) have a need to know such Confidential Information in connection
with the purpose of the permitted disclosure, (y) have signed a non-disclosure
and non-use agreement with such Party that protects the confidentiality of Data
with provisions at least as protective as this Agreement, and (z) have a
contract with such Party that requires them to use Confidential Information only
to fulfill such Party’s obligations under this Agreement.
     14.4 Required Disclosures. A Receiving Party or its officers, directors,
employees, attorneys, accountants, financial advisors or contractors may make a
disclosure of Confidential

40



--------------------------------------------------------------------------------



 



Information if required either by Law or legal process (as a result of legal
compulsion or in order to advance a defense to a claim), in response to a
request by a governmental or regulatory agency, including but not limited to, a
national stock market or exchange, or the Securities and Exchange Commission or
other regulatory agency, or in connection with a proceeding before a court,
adversary proceeding, administrative proceeding, governmental or regulatory
proceeding, including but not limited to, the rules and regulations of a
national stock market or exchange, or the Securities and Exchange Commission or
other regulatory agency if (a) the Receiving Party only discloses that portion
of the Confidential Information reasonably required to be disclosed (on advice
by Receiving Party’s counsel); and (b) the Receiving Party provides reasonable
written notice to the Disclosing Party pursuant to Section 18.5 (Notices) in
advance of the disclosure so that the Disclosing Party may, at its election,
seek confidential treatment for the Confidential Information, a protective order
or other appropriate remedy, relief or assurances, and the Receiving Party shall
cooperate with the Disclosing Party to obtain such confidential treatment,
orders or other remedies, relief or reliable assurances that confidential
treatment will be afforded the Confidential Information so disclosed; or (c) the
Disclosing Party consents in writing to having the Confidential Information
produced or disclosed. Disclosure under this Section 14.4 shall not relieve the
Receiving Party of its obligations of confidentiality generally under this
Agreement. In no event shall the Receiving Party or its officers, directors,
employees, attorneys, accountants, financial advisors or contractors oppose an
action by the Disclosing Party to obtain a protective order or other relief
requiring that Confidential Information to be disclosed under this Section 14.4
be treated confidentially. In the event that the Receiving Party or its
officers, directors, employees, attorneys, accountants, financial advisors or
contractors, as the case may be, shall have complied fully with the provisions
of this paragraph, such disclosure may be made by the Receiving Party or its
officers, directors, employees, attorneys, accountants, financial advisors or
contractors, as the case may be, without any liability hereunder.
     14.5 Confidentiality of Agreement. Each Party agrees that the terms and
conditions of this Agreement shall be deemed Confidential Information of the
other Party and will be disclosed only as set forth in this Section 14 or as
otherwise provided in Section 16 (Public Relations and Communications). For
avoidance of doubt, if a Party enters into negotiations for a corporate
transaction, where the consummation of such transaction would result in a Change
in Control of such Party, prior to closing such corporate transaction the Party
may not disclose the terms of this Agreement (except to the extent such terms
have already been publicly disclosed in compliance with this Section 14 or
Section 16 (Public Relations and Communications)) or the other Party’s
Confidential Information.
     14.6 Filings. Notwithstanding anything in this Agreement to the contrary,
either Party may disclose the existence and material terms of this Agreement as
required by applicable securities laws and regulations (including, without
limitation, Regulation FD and the obligation to file reports on Forms 10-K, 10-Q
and 8-K under the Securities Exchange Act of 1934, as amended) or the rules of
any national stock market or exchange on which such party’s common stock is
listed, provided that such Party (a) provides written notice to the other Party
pursuant to Section 18.5 (Notices) and solicits the other Party’s views as to
which terms of this Agreement the other Party desires confidential treatment
for, including the justification for such confidential treatment, in each case a
reasonable time in advance of the disclosure, and (b) requests confidential
treatment, in accordance with the rules and regulations of the Securities and
Exchange Commission, of those terms of this Agreement so identified by the other
Party, except to the extent that such Party reasonably determines, with the
advice of counsel and after soliciting the views of the other Party pursuant to
(a) above and discussing with the other Party the reasons for such determination
(including the advice of counsel), that any such terms are not appropriate

41



--------------------------------------------------------------------------------



 



subjects for a request for confidential treatment under the rules and
regulations of the Securities and Exchange Commission.
     14.7 Injunctive Relief. The Parties acknowledge and agree that breach of
this Section 14 may cause irreparable injury for which monetary damages are not
an adequate remedy. Accordingly, each Party may seek injunctive relief and any
other available equitable remedies to enforce the provisions of this Section 14,
without posting a bond if otherwise required by Law.
15. ACCOUNT MANAGEMENT
     15.1 Account Managers.
          15.1.1 Appointment. Google and Yahoo! will each designate an
appropriate number of senior employees of their respective companies or of an
Affiliate (the “Account Managers”). Such number of Account Managers will be
determined by the mutual agreement of the Parties and will be appropriate in
light of the potential complexity of and revenue generated under this Agreement.
The Account Manager together with other personnel as determined by the Account
Managers will meet telephonically or in person (a) from time to time (at a
minimum on a monthly basis) to discuss the various elements of this Agreement
and Google’s proposed updates to the Services; or (b) as needed to resolve any
business or technical issues that may arise with respect to this Agreement. Each
Party will be responsible for all travel and any other costs and expenses for
its representatives to attend meetings of, or otherwise participate in, such
meetings.
          15.1.2 Escalation. Any issue requiring resolution by the Account
Managers that remains unresolved will be resolved in accordance the dispute
resolution procedures of Section 17.1 (Dispute Resolution).
          15.1.3 Ongoing Cooperation. Each Party agrees to devote appropriate
resources in an effort to achieve the purposes of this Agreement. Because of the
scope of this Agreement and in light of the rapid evolution of technologies
underlying this Agreement and laws governing the Services, the Parties agree to
cooperate reasonably and in good faith to address unforeseen circumstances, such
as the evolution of technology or changes in Law.
          15.1.4 Affiliates. The Parties will cooperate to streamline and
centralize communications under this Agreement to avoid unnecessary
communication involving Affiliates. Each Party shall be primarily liable for
performance by its Affiliates. Each Party shall be fully responsible for
compliance by its Affiliates with the terms and conditions of this Agreement.
16. PUBLIC RELATIONS AND COMMUNICATIONS
     16.1 Publicity. No Party may make any public announcement or issue any
press release about the existence or terms of this Agreement without the other
Party’s prior written consent. Any and all public announcements and press
releases regarding the existence and terms of this Agreement and the method of
its release will be approved in advance of the release, in writing, by both
Yahoo! and Google and once released, either Party may repeat information
released in accordance with this Section 16.1 without further consent of the
other Party. For purposes of clarification, a Party does not need to seek
approval from the other Party to disclose the existence and terms of this
Agreement if such Party is repeating a public statement that has been previously
approved by the other Party or publicly disclosed in accordance with this
Section 16.1 or 14.6 (Filings).

42



--------------------------------------------------------------------------------



 



     16.2 Regulatory Cooperation.
          16.2.1 The Parties will implement the Services under this Agreement
105 days after the Effective Date (or as extended upon agreement of the
parties), or sooner if a Governmental Authority provides notice that any
regulatory issues, objections or concerns have been resolved.
          16.2.2 In connection with any regulatory proceedings relating to this
Agreement, the Parties will consult and cooperate reasonably with one another,
consider in good faith the views of one another, and provide to the other Party
in advance any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals they or their agents make or submit to a
Governmental Authority. Without limiting the foregoing, the parties hereto agree
to (a) give each other reasonable advance notice of all meetings with any
Governmental Authority, (b) give each other an opportunity to participate in
each of such meetings, (c) to the extent practicable, give each other reasonable
advance notice of all substantive oral communications with any Governmental
Authority, (d) if any Governmental Authority initiates a substantive oral
communication promptly notify the other party of the substance of such
communication, (e) provide each other with a reasonable advance opportunity to
review and comment upon all written communications (including any analyses,
presentations, memoranda, briefs, arguments, opinions and proposals) with a
Governmental Authority, (f) provide each other with copies of all written
communications to or from any Governmental Authority, (g) not advance arguments
in connection with any regulatory review or litigation proceeding related to
this Agreement (other than litigation between the Parties) over the objection of
the other Party that would reasonably be likely to have a significant adverse
impact on that other Party, and (h) defend any lawsuits or similar actions filed
on competition grounds (whether initiated by a Governmental Authority or
otherwise), unless doing so is not commercially reasonable with respect to that
party (taking all factors into account, including without limitation effects on
a party’s brand or business outside the scope of the Agreement), provided
however, that neither Party shall be required to comply with subsection (b) to
the extent that the Governmental Authority objects to the participation of the
Party, or with subsections (e) or (f) to the extent that such disclosure may
raise regulatory concerns (in which case, the disclosure may be made on an
outside counsel basis).
          16.2.3 The Parties will cooperate reasonably in working with
regulatory authorities to resolve any issues, objections or concerns they may
have, and, if necessary, will amend this Agreement to resolve any such
outstanding regulatory issues, objections or concerns, provided that any such
amendment is commercially reasonable for each Party (taking all factors into
account, including without limitation effects on a party’s brand or business
outside the scope of the Agreement).
          16.2.4 Either Party may terminate the Agreement (a) 120 days after the
Effective Date in order to avoid or end a lawsuit or similar action filed on
competition-law grounds if (i) such party has taken all actions in compliance
with this Section 16.2 including offering to make commercially reasonable
amendments to this Agreement, and (ii) defending such action is not commercially
reasonable with respect to that Party (taking all factors into account,
including without limitation effects on a party’s brand or business outside the
scope of the Agreement); or (b) if a court of competent jurisdiction has entered
an order enjoining the implementation of the Agreement.

43



--------------------------------------------------------------------------------



 



17. DISPUTE RESOLUTION; ARBITRATION
     17.1 Dispute Resolution. Except with respect to a Party’s request for
equitable or provisional relief or to otherwise protect its Intellectual
Property Rights or Confidential Information provided under this Agreement, no
civil action, proceeding as set forth below with respect to any dispute,
controversy or claim arising out of, or relating to, or in connection with, this
Agreement, or the breach, termination, or validity hereof, including the
validity of this dispute resolution provision (each of which dispute,
controversy, or claim will be termed a “Dispute”) between the Parties may be
commenced, nor may a Party terminate any portion of this Agreement for a
material breach of a material warranty, representation, covenant or obligation
of this Agreement, until the Parties have first attempted in good faith to
resolve the Dispute amicably in accordance with this Section 17.1.
          17.1.1 Notice of Dispute. In the event of a Dispute, the Party raising
the Dispute shall give written notice to the other Party setting forth the
details of the Dispute and any proposed solution or compromise. The Parties
shall cooperate in good faith to resolve the Dispute within [*] days of receipt
of the notice of Dispute.
          17.1.2 Escalation. In the event that the Parties are unable to resolve
the Dispute within [*] days, the Parties shall escalate the Dispute by referring
the details of the Dispute, the status of the negotiations and any proposed
compromise in writing to the Parties’ respective designated executive (who shall
be at least at a “Senior Vice President” level). The Parties’ designated
executives shall have [*] days from receipt of notice of the Dispute or such
longer period as the Parties may mutually agree to in writing, to resolve the
Dispute in good faith. If the Parties’ designated executives are unable to
resolve the Dispute, the Dispute will be escalated to an Officer of each Party,
who shall have [*] days, or such longer period as the Parties may mutually agree
to in writing, to attempt to resolve the Dispute in good faith.
     17.2 Arbitration. If the Parties cannot resolve a Dispute pursuant to
Section 17.1 above, and with the sole exception of Disputes governed by
Section 13.6.2, any and all Disputes (including, but not limited to, the
validity of this agreement to arbitrate) will be settled exclusively by final
and binding arbitration joining all of the claims asserted by or against the
Parties in connection with such Dispute or claim. The arbitration will be
conducted in Santa Clara County, California and shall be administered by JAMS in
accordance with its Comprehensive Arbitration Rules and Procedures then in
effect except as limited or expanded by this Agreement. This clause shall not
preclude Parties from seeking provisional remedies in aid of arbitration (e.g.,
to compel arbitration) or from seeking equitable or provisional relief from a
court of competent jurisdiction.
          17.2.1 Smaller Claims. If the Dispute involves a claim for monetary
damages only and in an amount equal to or less than $[*], exclusive of legal
fees and costs of the arbitration, then the Parties will jointly select one
independent arbitrator who is experienced and knowledgeable about the Internet
industry and about the particular products or services at issue and who is not
an employee, consultant or former employee or consultant of either Party. If the
Parties do not agree on the identity of the arbitrator within five Business Days
of the commencement of the arbitration, either Party may apply to JAMS for the
appointment of an arbitrator who will have, to the greatest extent possible,
experience and knowledge about the
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

44



--------------------------------------------------------------------------------



 



Internet industry and about the particular products or services at issue. If
required to act in accordance with this Section to appoint a single arbitrator
in lieu of a Party, JAMS will appoint an arbitrator within 15 days of such
application.
          17.2.2 Larger Claims.
          (a) For all other Disputes governed by this Section 17.2, the Dispute
will be determined by a panel of three arbitrators. The Party initiating the
arbitration (the “Claimant”) will appoint an arbitrator experienced and
knowledgeable about the Internet industry and about the particular products or
services at issue and who is not an employee, consultant or former employee or
consultant of either Party in its request for arbitration, demand for
arbitration or notice of claim (the “Demand”). The Party responding to the
Demand (the “Respondent”) will within 15 days appoint one arbitrator experienced
and knowledgeable about the Internet industry and about the particular products
or services at issue and who is not an employee, consultant or former employee
or consultant of either Party and will notify the Claimant in writing of the
appointment. If within 30 days after receipt of the Demand by the Respondent,
either Party has not appointed an arbitrator, then that Arbitrator will be
appointed by JAMS from its then-current roster of arbitrators for Large, Complex
Commercial Disputes, and in making this appointment, JAMS will nominate an
arbitrator who is (i) experienced and knowledgeable about the Internet industry
and about the particular products or services at issue and (ii) not an employee,
consultant or former employee or consultant of either Party. If required to act
in accordance with this Section to appoint an arbitrator in lieu of a Party,
JAMS will appoint an arbitrator within 15 days of such application.
          (b) Within 30 days of the appointment of the second arbitrator, JAMS
shall appoint the third arbitrator in accordance with Rule 15 of the JAMS
Comprehensive Arbitration Rules and Procedures. The third arbitrator must be
(i) experienced and knowledgeable about the Internet industry and about the
particular products or services at issue and (ii) not an employee, consultant or
former employee or consultant of either Party. The third arbitrator will act as
the chair of the arbitration panel.
          (c) Prior to the commencement of an arbitration proceeding, either
Party may disqualify the appointment of an arbitrator for conflict of interest
as established in good faith by the Party. Additionally, each Party may in its
sole discretion exercise one peremptory disqualification of the third
arbitrator.
          17.2.3 Choice of Law. This arbitration provision (including the
validity and applicability of the agreement to arbitrate, the conduct of any
arbitration of a Dispute, the enforcement of any arbitral award made hereunder
and any other questions of arbitration law or procedure arising hereunder) and
its interpretation, and with the sole exception of Disputes governed by
Section 13.6.2, any and all disputes between the Parties arising out of or
relating to this Agreement in any manner, shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of California or the
United States. The Parties specifically exclude from application to the
Agreement the United Nations Convention on Contracts for the International Sale
of Goods and the Uniform Computer Information Transactions Act.

45



--------------------------------------------------------------------------------



 



          17.2.4 Conduct of Arbitration.
          (a) Evidence. In addition to documentary and other evidentiary
submissions permitted under the JAMS Comprehensive Arbitration Rules and
Procedures, the Parties each express an intent to work in good faith to limit
the number of live witnesses to that reasonably required to permit just
presentation of each side’s case. The arbitrators shall consider the number of
witnesses at the Preliminary Conference and shall have the discretion to limit
the number of witnesses necessary for just resolution of a Dispute. The Parties
express an intent to minimize formal discovery, if any, but the arbitrators may,
in their discretion, grant narrowly tailored discovery if required for just
resolution of a Dispute.
          (b) Decision. The arbitration award will be a reasoned decision, will
be in writing and will state with particularity the legal and factual bases for
the decision and will be final and binding upon the Parties.
          (c) Fees and Awards. The arbitrators’ fees and costs of the
arbitration will be borne by the Claimant and Respondent equally, unless the
arbitration panel in its discretion makes a different provision in the final
award. The arbitration panel is empowered in its discretion to include an award
of costs, including reasonable attorneys’ fees and disbursements to the
prevailing Party. In addition to monetary damages, the arbitration panel will be
empowered to award equitable relief, including, but not limited to, an
injunction and specific performance of any obligation under this Agreement. The
arbitrators’ award of damages shall be limited by Section 11 (Limitation of
Liability) and any other relief, including suspension or termination, will be
consistent with the terms and conditions of this Agreement. The arbitrators will
have no jurisdiction to, and are not empowered to, modify or amend the
exclusions and limitations of liability set forth in this Agreement. The
arbitration panel will be authorized in its discretion to grant pre- and
post-award interest at commercial rates. Any costs, fees or taxes incident to
enforcing the award will, to the maximum extent permitted by law, be charged
against the Party resisting such enforcement. Judgment upon the award may be
entered by any court in the United States having jurisdiction over the relevant
Party or any of its assets.
          17.2.5 Confidentiality of Proceedings. The Parties agree that any
arbitration proceedings hereunder will be treated as the Confidential
Information of both Parties and that the existence of the proceeding and any
element of it (including, but not limited to, any pleadings, briefs or other
documents submitted or exchanged and any testimony or other oral submissions and
awards) will not be disclosed beyond the arbitration panel, except as may
lawfully be required in judicial proceedings relating to the arbitration or in
accordance with the disclosure provisions of Section 14.4 (Required
Disclosures). In addition, if a Party’s Confidential Information is required to
be disclosed pursuant to an arbitration proceeding or other judicial proceeding,
the Receiving Party shall treat the Disclosing Party’s Confidential Information
pursuant to the terms of Section 14 (Confidentiality).
18. MISCELLANEOUS
     18.1 Rules of Construction. As used in this Agreement, all words used
herein, regardless of gender used, shall be deemed and construed to include any
other gender, masculine, feminine, or neuter, as the context requires. The words
“hereof,” “herein” and “hereunder” and other words of similar import refer to
this Agreement in its entirety and not to any part hereof. All references herein
to Sections and Exhibits shall be deemed references to and Sections of, and

46



--------------------------------------------------------------------------------



 



Exhibits to, this Agreement. All Exhibits are hereby incorporated by reference
into the Agreement. The word “including,” when used herein is not intended to be
exclusive and means “including, but not limited to.” The headings used in this
Agreement are inserted for convenience of reference only and do not constitute a
part of and will not be utilized in interpreting this Agreement. The use of the
word “all” shall be construed as “any and all,” the word “any” shall be
construed as “any and all,” and the word “each” shall be construed as “all and
each.” This Agreement has been negotiated by the Parties and their respective
counsel and will be fairly interpreted in accordance with its terms and
conditions pursuant to the governing Law selected by the Parties without
application of any rules of construction relating to which Party drafted the
Agreement in favor of, or against, either Party. Unless otherwise expressly
provided herein, any references to any agreement (including this Agreement) or
other contract, instrument or document or to any statute or regulation or any
specific section or other provision thereof are to it as amended and
supplemented (and, in the case of a statute or regulation or specific section or
other provision thereof, to any successor of such statute, regulation, section
or other provision). Any reference in this Agreement to a “day” or number of
“days” (without the explicit qualification of “Business”) shall be interpreted
as a reference to a calendar day or number of calendar days. Unless otherwise
expressly provided herein, any provision of this Agreement using a defined term
(by way of example and without limitation, such as “Affiliate”) which is based
on a specified characteristic, qualification, feature or status shall, as of any
time, refer only to such persons or entities who have the specified
characteristic, qualification, feature or status as of that particular time.
This contract is written in American English and, if it is translated into any
other language, the English-language version controls.
     18.2 Force Majeure. No Party will be liable for any failure or delay in
performance of any of its obligations hereunder (except for the payment of
amounts already owed) if such delay is due to acts of God, fires, flood, storm,
explosions, earthquakes, general Internet outages, acts of war or terrorism,
riots, insurrection or intervention of any government or authority; provided,
however, that any such delay or failure will be remedied by such Party as soon
as reasonably possible. Upon the occurrence of a force majeure event, the Party
unable to perform will, if and as soon as possible, provide written notice to
the other Parties indicating that a force majeure event occurred and detailing
how such force majeure event impacts the performance of its obligations. Each
Party will maintain during the Term, appropriate business continuity and
disaster recovery plans, procedures, facilities and equipment to restore
operation of their respective properties and services within a reasonable period
of time under the circumstances.
     18.3 Amendment or Modification. Any amendments or modifications to the
Agreement must (a) be in writing; (b) refer to the Agreement; and (c) be
executed by an authorized representative of each Party.
     18.4 Assignment; Delegation. This Agreement and the performance of any
duties hereunder may not be assigned, transferred, delegated (except as set
forth below), sold or otherwise disposed of by a Party other than (a) with the
prior written consent of the other Party, or (b) in connection with a Change in
Control of the assigning Party, subject to the right to terminate under
Section 13.4 (Termination for Change in Control). This Agreement will be binding
upon and shall inure to the benefit of a Party’s permitted successors and
assigns. Any purported assignment, transfer, delegation, sale or other
disposition in contravention of this Section 18.4 is null and void.
Notwithstanding the foregoing, either Party may delegate its performance to, or
exercise its rights through, one or more Affiliates in the Territory; provided
that in the event of any such delegation or exercise, each Party will remain
liable and fully responsible for its Affiliates’ performance of and compliance
with such Party’s obligations and duties under this Agreement.

47



--------------------------------------------------------------------------------



 



     18.5 Notices. All notices must be in writing, given in English and
addressed to the attention of the other Party’s legal department and primary
point of contact. A list of contacts for each Party (as of the Effective Date)
is set forth in Exhibit Q, which may be updated by the Parties from time to
time. Notice will be deemed given (a) when received if delivered in person,
(b) when receipt is verified in writing if delivered by overnight courier or
mail or (c) when verified by receipt if delivered by facsimile.
     18.6 Waiver. Any of the provisions of this Agreement may be waived by the
Party entitled to the benefit thereof. No Party will be deemed, by any act or
omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving Party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event will not be construed as continuing or as a bar to, or waiver of, any
right or remedy as to a subsequent event.
     18.7 Remedies Cumulative. Except as expressly set forth herein, no remedy
conferred upon any of the Parties by this Agreement is intended to be exclusive
of any other remedy, and each and every such remedy will be cumulative and will
be in addition to any other remedy given hereunder or now or hereafter existing
at Law or in equity.
     18.8 Severability. If the application of any provision or provisions of
this Agreement to any particular facts or circumstances is held to be invalid or
unenforceable by any arbitrator, arbitration panel or court of competent
jurisdiction, the validity and enforceability of such provision or provisions as
applied to any other particular facts or circumstances and the validity of other
provisions of this Agreement will not in any way be affected or impaired
thereby, and the Parties agree that the arbitrator, arbitration panel or court
of competent jurisdiction making such determination will have the power to
modify the provision in a manner consistent with its objectives such that it is
enforceable.
     18.9 Independent Contractors. The Parties acknowledge and agree that they
are dealing with each other as independent contractors. Neither this Agreement
nor any terms and conditions contained in this Agreement may be construed to:
(a) give any Party the power to direct and control the day-to-day activities of
any of the other; (b) create or constitute a partnership, joint venture,
franchise, employment or agency relationship between or among the Parties; or
(c) allow any Party to create or assume any obligation on behalf of the other
Party for any purpose whatsoever. No Party owes the other Party or any
third-party any compensation for performing the actions contemplated by the
Agreement except as expressly set forth in the Agreement.
     18.10 Equitable Relief. Nothing in this Agreement will limit either Party’s
ability to seek equitable relief.
     18.11 Entire Agreement. The Agreement supersedes any other prior or
collateral agreements, whether oral or written, with respect to the subject
matter hereof, including that certain Google Services Agreement dated as of
April 1, 2008 and that certain Letter of Intent executed by the Parties on or
about April 8, 2008. For the avoidance of doubt, this Agreement does not affect
or supersede that certain [*]. This Agreement (including any exhibits thereto)
constitutes the entire agreement with respect to the subject matter hereof, and
any terms contained
 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions

48



--------------------------------------------------------------------------------



 



in any related purchase order(s) or other documents (including the terms of any
purchase order, invoice, “click-wrap,” “shrink-wrap” or other document
accompanying any order, request or materials) pertaining to the subject matter
of the Agreement shall be null and void. The Parties acknowledge that this
Agreement does not affect the terms of any purchase order, invoice,
“click-wrap,” “shrink-wrap” or other document accompanying orders, requests or
materials not provided in connection with this Agreement.
     18.12 No Third-Party Beneficiaries. The Agreement is not intended to
benefit, nor shall it be deemed to give rise to, any rights in any third-party.
     18.13 Counterparts; Facsimiles. This Agreement may be executed in any
number of textually identical counterparts, each of which when so executed and
delivered will be deemed an original, and such textually identical counterparts
together will constitute one and the same instrument. Each Party will receive a
duplicate original of the counterpart copy or copies executed by it. For
purposes hereof, a facsimile copy of this Agreement, including the signature
pages hereto, will be deemed to be an original. Notwithstanding the foregoing,
the Parties will each deliver original execution copies of this Agreement to one
another as soon as practicable following execution thereof.

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties to this Agreement by their duly authorized
representatives have executed this Agreement as of the Effective Date.

                            YAHOO! INC. on behalf of Yahoo!       GOOGLE INC. on
behalf of Google    
By:
  /s/ Jerry Yang       By:   /s/ Eric Schmidt                      
 
  Name:
Title:   Jerry Yang
Chief Executive Officer           Name:
Title:   Eric Schmidt
Chief Executive Officer  

50